 

 

 

 

 

 

 

 

 

 

 

 

MASTER AND SHAREHOLDERS’ AGREEMENT





Dated 24 January 2012



 


Between

 

 




AXANE

 

 

 

 

 

And

 

 

 

 

 

PLUG POWER INC.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


BETWEEN THE UNDERSIGNED:

 

 

1.     Axane, a Société Anonyme duly organized and validly existing under the
laws of France, with a share capital of EUR 7,061,183.80, whose registered
office is located at 2, rue de Clémencière, 38360 Sassenage, France, registered
with the Grenoble Commercial and Companies Registry under number 429 770 134,
represented by Mr. Hervé Mennrath, duly authorized for the purposes hereof,

 

hereinafter referred to as “Axane”,

 

2.      Plug Power Inc., a company duly organized and validly existing under the
laws of the State of Delaware, with capital stock consisting of 13,369,924
issued shares of USD 1.95 each, whose registered office is located at 968 Albany
Shaker Road, Latham, New York 12110, represented by Mr. Andy Marsh, duly
authorized for the purposes hereof,

 

hereinafter referred to as “Plug Power”,

 

Axane and Plug Power being hereinafter referred to each as a “Party” and
together as the “Parties”.

 

In the presence of:

 

3.     Air Liquide Production, a Société par Actions Simplifiée duly organized
and validly existing under the laws of France, with a share capital of
EUR 50,000, whose registered office is located at 6 rue Cognacq-Jay, 75007
Paris, France, registered with the Paris Commercial and Companies Registry under
number 444 676 944, represented by Mr. Eric Prades, duly authorized for the
purposes hereof,

 

hereinafter referred to as the “JV Company”.

 

 

 

 

2

--------------------------------------------------------------------------------

 


 

RECITALS

 

 A. Axane, an entity of the Air Liquide Group, conducts an activity of
    development and manufacturing of hydrogen fuel cell systems for portable
    multipurpose power sources and stationary power sources.

 B. Plug Power is a U.S. based company which develops and manufactures hydrogen
    fuel cell systems for the material handling market and is the owner of the
    related technology and intellectual property rights.

 C. On October 14, 2011, the Parties entered into a Memorandum of Understanding
    pertaining to their envisaged investment in and the operation of a joint
    venture company, which main purpose would be the development and sale of
    integrated cost competitive hydrogen fuel cell systems for and to the
    European handling market, said market covering material handling products in
    Classes 1 through 5.

 D. For the purposes set forth in paragraph C above and as an essential and
    determining condition to the respective undertakings of the Parties
    hereunder (condition essentielle et déterminante du consentement), (i) Axane
    shall, subject to the terms and limitations herein, finance the activities
    of the JV Company and provide to said JV Company its knowledge of the
    European handling market and (ii) Plug Power shall, subject to the terms and
    limitations herein and in the Contribution and License Agreement, contribute
    to the JV Company, on an exclusive basis for the entire territories of
    Albania, Austria, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia,
    Cyprus, Czech Republic, Denmark, Finland, France, Germany, Greece, Hungary,
    Iceland, Ireland, Italy, Liechtenstein, Luxemburg, Republic of Macedonia,
    Malta, Montenegro, the Netherlands, Norway, Poland, Portugal, Romania,
    Serbia, Slovakia, Slovenia, Spain, Sweden, Switzerland and the United
    Kingdom (the “Territory”), its technology, any current or future
    developments and/or improvements thereof and all related intellectual
    property rights pertaining to hydrogen fuel cell systems necessary to carry
    out the activities of the JV Company as set forth in paragraph C above (all
    together the “Technology and IP Rights”).

 E. The Parties have consequently come together to enter into this Agreement (as
    defined in Section 1.1) with a view to determine (i) the terms and
    conditions of the formation of the JV Company, (ii) the conditions of the
    contributions of the Parties to the JV Company, and (iii) the terms and
    conditions governing the management of the JV Company and the rights and
    obligations of the Shareholders of the JV Company (as such term is defined
    in Section 11.1).

 F. The Parties have also come together to agree on the terms of the Ancillary
    Agreements (as such term is defined in Section 2.4) to be entered into as
    provided herein.

 G. The Parties hereby confirm that Axane’s worker’s committee was informed and
    consulted on the formation of the JV Company under the terms herein.

 

In consideration of the mutual covenants and agreements contained in this
Agreement, the Parties hereby agree as follows:

 

3

--------------------------------------------------------------------------------

 


 

 

 

 


ARTICLE I

DEFINITIONS AND INTERPRETATION

 


1.1.         DEFINITIONS.  IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS SPECIFIED OR REFERRED TO BELOW:

“2017 Accounts” is defined in Section 12.1.2(g).

“2020 Accounts” is defined in Section 12.1.1(k).

“2017 EBITDA” is defined in Section 12.1.2(g).

“2020 EBITDA” is defined in Section 12.1.1(k).

“Adhesion Certificate” is defined in Section 11.2.2(b)(v).

“Air Liquide Hydrogen Energy” means Air Liquide Hydrogen Energy, a Société
Anonyme duly organized and validly existing under the laws of France, with a
share capital of EUR 50,000, whose registered office is located at 6 Rue Cognacq
Jay, 75007 Paris, France.

“Agreement” means this Master and Shareholders’ Agreement, including the
Recitals and Schedules thereto.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
Person. For the purpose of this definition, the term “control” has the meaning
of the provisions of Article L. 233-3 of the French Commercial Code.


“ANCILLARY AGREEMENTS” IS DEFINED IN SECTION 2.4.

“Articles of Association” is defined in Section 2.6(c).

“Axane” is defined in the Recitals.

“Axane Contribution” is defined in Section 3.1.1.

“Axane Operational Services Agreement” is defined in Section 2.4(d).

“Board of Directors” is defined in Section 14.3.1(a).

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are open in France.

“Business Plan” is defined in Section 2.2.

“Call or Put Option Price” is defined in Section 12.3(a).

“Chairman” is defined in Section 14.4(a).

“Change of Control” means, with respect to a company, the change of the control
(as defined in Article L. 233-3 of the French Commercial Code), whether direct
or indirect, of such company in favor of any Third Party(ies).

“Change of Control Notice” is defined in Section 13.1.

 

 

4

--------------------------------------------------------------------------------

 


 

 

 

 

“Closing” means the time where (i) the Plug Power Contribution and the Axane
Contribution become effective, as provided under this Agreement, and (ii) all
other obligations required to be executed, performed or consummated by the
Parties on or prior to the Closing Date pursuant to the terms and conditions set
forth in this Agreement are performed.

“Closing Date” is defined in Section 5.1.

“Commercial Cooperation Agreement” is defined in Section 2.4(e).

“Competitive Conditions” is defined in Section 2.3.1(c).

“Conditions Precedent” is defined in Section 6.1.

“Confidential Information” is defined in Section 19.2.1.

“Contribution and License Agreement” is defined in Section 2.4(a).

“Contribution Auditor” is defined in Section 4.1.1(a).

“Court Order” means any judgment, order, award or decree of any state, regional,
local or other court or tribunal and any award in any arbitration proceedings.

“Encumbrance” means any lien, claim, charge, security interest, mortgage,
pledge, usufruct or any other title retention agreement or undertaking.

“Expenses” means any and all reasonable and justifiable expenses incurred in
connection with investigating, defending or asserting any claim, action, suit or
proceeding incidental to any matter indemnifiable against hereunder (including
court filing fees, court costs, arbitration fees or costs and reasonable fees
and disbursements of legal counsel, consultants, and accountants).

“Expert” is defined in Section 12.3(b).

“First Call Option” is defined in Section 12.1.1(a).

“First Call Option Period” is defined in Section 12.1.1(c).

“First Call Option Price” is defined in Section 12.1.1(g).

“First Call Option Notice” is defined in Section 12.1.1(d).

“First Call Option Transfer Date” is defined in Section 12.1.1(e).

“First Put Option” is defined in Section 12.2.1(a).

“First Put Option Period” is defined in Section 12.2.1(b).

“First Put Option Price” is defined in Section 12.2.1(e).

“First Put Option Notice” is defined in Section 12.2.1(c).

“First Put Option Transfer Date” is defined in Section 12.2.1(d).

5

--------------------------------------------------------------------------------

 


 

 

 

 

“H2E Collaboration Program” means the « Programme Mobilisateur pour L’Innovation
Industrielle » named H2E, and governed by the contract “Convention d’Aide pour
le PMII H2E (reference I0808001W/L’Air Liquide)” executed on June 29, 2009 by
Oseo Innovation and Air Liquide S.A. (and to which Air Liquide Hydrogen Energy
was substituted)  duly mandated by 19 beneficiaries.

“Indemnified Party” is defined in Article IX.

“Indemnifying Party” is defined in Article IX.

“Indemnity Option Notice” is defined in Section 10.4(e).

“Indemnity Option” is defined in Section 10.4(e).

“IP Claim Put Option Notice” is defined in Section 10.4(d).

“IP Claim Put Option” is defined in Section 10.4(d).

“IP Claim Put Option Transfer Date” is defined in Section 10.4(f).

“IP Claim Put Option Price” is defined in Section 10.4 (g).

“JV Company” is defined in the Recitals.

“JV Company IP” is defined in Section 18.1.

“JV Company Shares” means any of and all the shares (and all related rights
under any form whatsoever, including the preferential right of subscription
attached thereto) constituting the capital of the JV Company as from the Closing
Date and during the entire term of this Agreement.

“License Agreement” is the License Agreement attached to and forming part of the
Contribution and License Agreement.

“Losses” means all direct losses and/or reasonably foreseeable losses, costs,
liabilities, settlement payments, awards, judgments, fines, penalties and
damages and excluding, for the avoidance of doubt, consequential losses and/or
liquidated damages.

“Offered Shares” is defined in Section 11.2.2(b)(i).

“Oseo Approval” is defined in Section 2.3.1(e).

“Party” is defined in the Recitals.

“Percentage of Called Shares” is defined in Section 12.1.1(k).

“Percentage of Call Option 1 Shares” is defined in Section 12.2.2(g).

“Percentage of Put Shares” is defined in Section 12.2.2(f).

“Period” is defined in Section 10.4(h).

“Permitted Transfer” is defined in Section 11.2.1(a).

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Public Authority.

“Plug Power” is defined in the Recitals.

6

--------------------------------------------------------------------------------

 


 

 

 

 

“Plug Power Contribution” is defined in Section 3.2.1.

“Preceding Year Accounts” is defined in Section 12.2.2(f).

“Preceding Year EBITDA” is defined in Section 12.2.2(f).

“President” is defined in Section 14.5(a).

“Price Calculation no.1” is defined in Section 12.1.1(g)

“Price Calculation no.2” is defined in Section 12.1.1(g)

“Project” is defined in Section 2.1.

“Public Authority” means any foreign, state, regional, local or other
government, statutory, administrative, judicial or arbitral authority or body.

“Recitals” means the recitals of this Agreement.

“Requirements of Law” means any international federal, state, regional and local
laws, statutes, decrees, regulations and rules promulgated by any Public
Authority.

“Reserved Matters” is defined in Section 14.3.2(b).

“Revised Second Amount” is defined in Section 12.2.2(g).

“Second Amount” is defined in Section 12.1.1(g).

“Second Call Option” is defined in Section 12.1.2(a).

“Second Call Option Period” is defined in Section 12.1.2(c).

“Second Call Option Price” is defined in Section 12.1.2(f).

“Second Call Option Notice” is defined in Section 12.1.2(d).

“Second Call Option Transfer Date” is defined in Section 12.1.2(e).

“Second Put Option” is defined in Section 12.2.2(a).

“Second Put Option Notice” is defined in Section 12.2.2(c).

“Second Put Option Periods” is defined in Section 12.2.2(b).

“Second Put Option Price” is defined in Section 12.2.2(e).

“Second Put Option Transfer Date” is defined in Section 12.2.2(d).

“Selling Shareholder” is defined in Section 11.2.2(b)(i).

“Shareholders of the JV Company” is defined in Section 11.1.2

“Share Transfer Agreement” is defined in Section 10.4(f).

“Study” is defined in Section 10.4(a).

 

7

--------------------------------------------------------------------------------

 


 

 

 

 

“Study Counsel” is defined in Section 10.4(a).

 

“Study Proposal” is defined in Section 10.4(a).

 

“Sublease Agreement” is defined in Section 2.4(b).

 

“Supply and Engineering Services Agreement” is defined in Section 2.4(c).

“Technical Cooperation Agreement” is defined in Section 2.4(f).

“Technology and IP Rights” is defined in Paragraph D of the Recitals.

“Termination Obligations” is defined in Section 10.4(h).

“Territory” is defined in Paragraph D of the Recitals.

“Third Party” means with respect to a Person, another Person which is not an
Affiliate.

“Third Party Claim” is defined in Section 10.4(c).

“Third Party Purchaser” is defined in Section 11.2.2(b)(i).

“Threshold” is defined in Section 14.5(b).

“Transfer” means any direct (i) sale, assignment, contribution, exchange, gift
or other transfer of shares, or any other arrangement or transaction which would
allow any other person the right to participate in the income, capital growth or
voting rights of any shares, including any merger, demerger or derivative
transaction that would have an economic effect similar to a sale or partial sale
of share and/or (ii) any creation, incurrence, assumption or suffering of
existence of any pledge, security interest or lien upon or with respect to any
shares. For the avoidance of doubt, the issuance or transfer of equity interests
in any of the Parties, including as part of a transaction constituting a Change
of Control, shall not constitute a “Transfer” of  such Party’s JV Company
Shares.

“Transfer Notice” is defined in Section 11.2.2(b)(i).

“Transfer Registration” is defined in Section 12.1.4.

“Vice Chairman” is defined in Section 14.4(b).

“Wind-Up Notice” is defined in Section 10.5(d)


1.2.      INTERPRETATION


UNLESS THE CONTEXT CLEARLY INDICATES OTHERWISE:


(A)         WORDS USED IN THE SINGULAR INCLUDE THE PLURAL AND WORDS IN THE
PLURAL INCLUDE THE SINGULAR;


(B)         REFERENCE TO ANY PERSON INCLUDES SUCH PERSON’S SUCCESSORS AND
ASSIGNS BUT ONLY IF SUCH SUCCESSORS AND ASSIGNS ARE PERMITTED BY THIS AGREEMENT;


(C)         THE WORD “INCLUDING” MEANS “INCLUDING BUT NOT LIMITED TO” OR
“INCLUDING WITHOUT LIMITATION”;

8

--------------------------------------------------------------------------------

 


 

 

 

 


(D)          REFERENCE TO ANY ARTICLE, SECTION, ANNEX OR SCHEDULE MEANS SUCH
ARTICLE OR SECTION OF, OR SUCH ANNEX OR SCHEDULE TO, THIS AGREEMENT, AS THE CASE
MAY BE, AND REFERENCES IN ANY SECTION OR DEFINITION TO ANY CLAUSE MEANS SUCH
CLAUSE OF SUCH SECTION OR DEFINITION;


(E)          THE WORDS “HEREIN,” “HEREUNDER,” “HEREOF,” “HERETO” AND WORDS OF
SIMILAR IMPORT SHALL BE DEEMED REFERENCES TO THIS AGREEMENT AS A WHOLE AND NOT
TO ANY PARTICULAR SECTION OR OTHER PROVISION HEREOF;


(F)           RELATIVE TO THE DETERMINATION OF ANY PERIOD OF TIME, “FROM” MEANS
“FROM AND INCLUDING” “TO” MEANS “TO BUT EXCLUDING” AND “THROUGH” MEANS “THROUGH
AND INCLUDING”;


(G)          THE ANNEXES AND SCHEDULES REFERRED TO HEREIN SHALL BE CONSTRUED
WITH AND AS AN INTEGRAL PART OF THIS AGREEMENT TO THE SAME EXTENT AS IF THEY
WERE SET FORTH VERBATIM HEREIN AND SHALL CONTRIBUTE TO THE INTERPRETATION OF
THIS AGREEMENT;


(H)          THE TITLES TO ARTICLES AND HEADINGS OF SECTIONS CONTAINED IN THIS
AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE
DEEMED TO BE A PART OF OR TO AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


THIS AGREEMENT SHALL BE CONSTRUED TO THE MAXIMUM EXTENT POSSIBLE SO AS TO UPHOLD
THE ENFORCEABILITY OF EACH OF THE TERMS AND PROVISIONS HEREOF, IT BEING
UNDERSTOOD AND ACKNOWLEDGED THAT THIS AGREEMENT WAS ENTERED INTO BY THE PARTIES
AFTER SUBSTANTIAL NEGOTIATIONS AND WITH FULL AWARENESS BY THE PARTIES OF THE
TERMS AND PROVISIONS CONTAINED THEREIN AND THE CONSEQUENCES THEREOF.

 

 

*          *

*

 

 

 

 

 

9

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

TITLE I - MASTER AGREEMENT

 

 


ARTICLE II
PURPOSE AND ORGANIZATION OF THE JV COMPANY

 


2.1.         PURPOSE OF THE JV COMPANY

The business of the JV Company shall be the development and sales, on the
Territory, of integrated cost competitive hydrogen fuel cell systems for the
designated material handling market, said market covering material handling
products in Classes 1 through 5 (the “Project”).

 


2.2.         BUSINESS PLAN

The 10-year business plan for the JV Company agreed between the Parties is
attached hereto as Schedule 2.2 (the “Business Plan”).  Any amendment to the
Business Plan of net negative value of more than the Threshold (as such term is
defined in Section 14.5(b))  shall be discussed and made in good faith between
the Parties as part of a Board of Directors’ decision, as a Reserved Matter, it
being understood that pending such decision by the Board of Directors, the
Parties shall not approve or support any acts which would constitute any such
amendment to the Business Plan, either directly or indirectly and by using their
powers as shareholders and/or directors of the JV Company.

 


2.3.         COMMERCIAL OBJECTIVES

2.3.1       For the purposes of its business, the JV Company shall seek to gain
its autonomy as quickly as possible by:

 


(A)          CREATING AND DEVELOPING ITS OWN MANUFACTURING FACILITY INITIALLY IN
THE PREMISES COVERED BY THE SUBLEASE AGREEMENT, WITH A VIEW TO PROGRESSIVELY (I)
PURCHASE PARTS FROM OTHER SOURCES AS UNDER THE SUPPLY AND ENGINEERED SERVICES
AGREEMENT REFERRED TO IN SECTION 2.4(C) BELOW AND (II) MANUFACTURE ITS OWN
HYDROGEN FUEL CELL SYSTEMS – ALL IN ACCORDANCE WITH THE BUSINESS PLAN;


(B)          HIRING (IN ACCORDANCE WITH THE TERMS HEREIN), TRAINING AND PAYING
ITS OWN EMPLOYEES; IT BEING SPECIFIED THAT THE PARTIES AGREE THAT THE JV COMPANY
SHALL APPLY A SALARY POLICY AND OTHER EMPLOYMENT CONDITIONS CONSISTENT WITH THE
POLICY AND CONDITIONS APPLIED BY AXANE;


(C)          WHEN NECESSARY AND EFFICIENT, SUB-CONTRACT OR OUTSOURCE PART OF THE
PROJECT TO THIRD PARTIES; IT BEING SPECIFIED FOR THE AVOIDANCE OF DOUBT, THAT:

(i)        the decision of the JV Company to source products or parts from a
manufacturer other than Plug Power where such products or parts fall within the
Plug Power product line at the time any such decision is made (as such product
line will be defined, updated and notified to the JV Company from time to time
by Plug Power) shall be treated as a Reserved Matter hereunder;

 

10

--------------------------------------------------------------------------------

 


 

 

 

 

(ii)       in the event a client order or any product development of the JV
Company requires the sourcing by the JV Company of products or parts which fall
outside of the Plug Power product line as notified from time to time to the JV
Company but which are comparable to products or parts of the GenDrive offering:

 

-      such order or development and details thereof shall be notified by the JV
Company to Plug Power. Within 30 (thirty) days from the receipt of such
notification, Plug Power shall notify to the JV Company of its undertaking to
manufacture or source from another manufacturer such products or parts at
Competitive Conditions and under the designated terms and timing as specified in
the client order;

 

-      failure by Plug Power (i) to notify its undertaking to the JV Company
within the above 30 (thirty) day period and (ii) to offer the manufacturing or
sourcing of such products or parts at Competitive Conditions shall be deemed an
irrevocable waiver by Plug Power of its right to supply the relevant products or
parts and the JV Company shall be entitled to source from a Third Party said
products or parts for the specific customer order; 

 

-      any subsequent customer orders shall follow the same process to determine
whether or not Plug Power can manufacture or source the relevant products or
parts, under Competitive Conditions, at the time of the new customer order; 

 

-      if there is disagreement about whether or not the GenDrive offering is
competitive with the products of the proposed Third Party manufacturer(s), the
“Competitive Conditions” shall be assessed on the basis of the terms and
conditions set forth in Schedule 2.3.1(c).

 

(iii)      in the event a client order or any product development of the JV
Company requires the sourcing by the JV Company of products or parts which fall
outside of the Plug Power product line as notified from time to time to the JV
Company and which are not comparable to products of the GenDrive offering:

 

-      such order or development and details thereof shall be notified by the JV
Company to Plug Power. Within 15 (fifteen) days from the receipt of such
notification, Plug Power shall notify to the JV Company of its undertaking to
manufacture or source from another manufacturer such products or parts under the
designated terms (including price and quality) and timing as specified in the
client order;

 

-      failure by Plug Power (i) to notify its undertaking to the JV Company
within the above 15 (fifteen) day period and (ii) to offer the manufacturing or
sourcing of such products or parts under the designated terms (including price
and quality) and timing as specified in the client order shall be deemed an
irrevocable waiver by Plug Power of its right to supply the relevant products or
parts and the JV Company shall be entitled to source from a Third Party said
products or parts for the specific customer order; 

 

-       any subsequent customer orders shall follow the same process to
determine whether or not Plug Power can manufacture or source the relevant
products or parts at the time of the new customer order; 

 

in all cases, the sub-contracting or outsourcing to a Third Party shall be
performed, to the best extent possible, at the risk and under the responsibility
of the relevant Third Party(ies);

 

11

--------------------------------------------------------------------------------

 


 

 

 

 

 

(iv)      in the event that pursuant to the above, Plug Power receives a
notification from the JV Company of a client order or any product development
request for a product or part that Plug Power does not, acting in good faith,
intend to include in its product roadmap within the next twelve months, Plug
Power shall provide the JV Company written approval to circumvent the process
outlined above and source the relevant products or parts from a manufacturer
other than Plug Power to satisfy such relevant client order and any subsequent
client orders for that specific product or part;

 

(v)       as an exception to Section 19.3, any notification to be made between
the JV Company and PlugPower for the purposes of this paragraph (c) shall be
delivered by email to (i) luc.vandewalle@airliquide.com, and as may be notified
otherwise from time to time by the JV Company, as concerns the JV Company, and
to (ii) James_Petrecky@plugpower.com as may be notified otherwise from time to
time by Plug Power, as concerns Plug Power, it being specified that any such
notification shall be deemed received on the next Business Day following the
transmission by email;


 


(D)          SEEKING, WITH THE ASSISTANCE OF PLUG POWER, TO REACH AN AGREEMENT
AND ENTER INTO A SUPPLY AGREEMENT WITH BALLARD, THE CURRENT STACK SUPPLIER OF
PLUG POWER, UNDER SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS THE CURRENT
PLUG POWER SUPPLY AGREEMENT WITH BALLARD, A COPY OF WHICH HAS BEEN PROVIDED TO
AXANE. FOR THE PURPOSES OF THIS PARAGRAPH, PLUG POWER SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO FACILITATE THE DISCUSSIONS BETWEEN THE JV COMPANY AND THE
ABOVE SUPPLIER AND PROVIDE, AS SOON AS POSSIBLE AFTER CLOSING, A COPY OF THE
ABOVE CURRENT BALLARD/PLUG POWER SUPPLY AGREEMENT TO THE JV COMPANY;


(E)           PARTICIPATING TO THE H2E COLLABORATION PROGRAM SUPPORTED BY OSEO
INNOVATION WITH RESPECT TO FUEL CELL SYSTEMS FOR THE MATERIAL HANDLING MARKET.
FOR THE PURPOSES ABOVE, AXANE SHALL CAUSE AIR LIQUIDE HYDROGEN ENERGY, AS
HEAD OF THE CONSORTIUM OF BENEFICIARIES UNDER THE H2E COLLABORATION PROGRAM, TO
MAKE ITS COMMERCIALLY REASONABLE EFFORTS IN ORDER FOR THE JV COMPANY TO OBTAIN A
WRITTEN APPROVAL BY OSEO INNOVATION AND BY THE OTHER PARTICIPANTS TO THE H2E
COLLABORATION PROGRAM OF THE ADHESION BY THE JV COMPANY TO THE H2E COLLABORATION
PROGRAM AS A NEW BENEFICIARY UNDER TERMS AND CONDITIONS ACCEPTED BY BOTH PARTIES
(THE “OSEO APPROVAL”).  ANY DECISION TO ACCEPT OR REFUSE THE TERMS AND
CONDITIONS OF THE PARTICIPATION OF THE JV COMPANY TO THE H2E COLLABORATION
PROGRAM IS LISTED HEREUNDER AS A RESERVED MATTER. BEFORE TAKING SUCH DECISION,
THE BOARD OF DIRECTORS SHALL BE PROVIDED IN ADVANCE BY AXANE AND/OR AIR LIQUIDE
HYDROGEN ENERGY WITH ALL CONTRACTUAL, TECHNICAL AND FINANCIAL DOCUMENTATION TO
BE SUBMITTED TO OSEO INNOVATION. FOR THE PURPOSES OF THE ABOVE, AXANE AND/OR AIR
LIQUIDE HYDROGEN ENERGY SHALL PROVIDE PLUG POWER REGULARLY, AT LEAST ONCE A
MONTH, WITH UPDATES AS TO THE STATUS OF THE OSEO APPROVAL, AS WELL AS, AS SOON
AS POSSIBLE, WITH ANY INFORMATION OF SIGNIFICANCE WITH RESPECT TO THE OSEO
APPROVAL. PLUG POWER SHALL ALSO BE CONSULTED SUFFICIENTLY IN ADVANCE AS REGARDS
ANY DRAFT CONTRACTUAL DOCUMENTATION TO BE SUBMITTED TO OSEO INNOVATION WITH
RESPECT TO THE PARTICIPATION OF THE JV COMPANY TO THE H2E COLLABORATION PROGRAM
TO ENABLE PLUG POWER TO MAKE COMMENTS AND TO ENABLE THE PARTIES TO AGREE ON SUCH
TERMS. AXANE AND/OR AIR LIQUIDE HYDROGEN ENERGY SHALL AS SOON AS POSSIBLE,
INFORM PLUG POWER IN WRITING IF IT BECOMES AWARE OF ANYTHING THAT COULD RESULT
IN THE OSEO APPROVAL BEING DELAYED OR DENIED AND/OR IF THE OSEO APPROVAL IS
GRANTED OR REJECTED (AND PROVIDE PLUG POWER WITH A COPY OF THE RELEVANT APPROVAL
OR REJECT DOCUMENTATION);

12

--------------------------------------------------------------------------------

 


 

 

 

 


(F)           MAKING ITS BEST EFFORTS TO STUDY WITH AXANE, AIR LIQUIDE HYDROGEN
ENERGY AND/OR THEIR AFFILIATES THE POTENTIAL COMMERCIAL AND TECHNICAL SYNERGIES
BETWEEN THEIR RESPECTIVE ACTIVITIES, ON A NON EXCLUSIVE BASIS, UNDER THE TERMS
OF THE COMMERCIAL COOPERATION AGREEMENT AND THE TECHNICAL COOPERATION AGREEMENT,
REFERRED TO BELOW IN SECTION 2.4(E) AND (F).

2.3.2      The Parties further agree that the JV Company shall, subject to the
terms herein, determine the final terms and conditions to be offered to the
European material handling market for its hydrogen fuel cell systems in
accordance with the terms and conditions outlined in the Supply and Engineered
Services Agreement.

 


2.4.     ANCILLARY AGREEMENTS

As further set forth below, the Parties agree that, for the purposes of the
business of the JV Company, the following agreements (together the “Ancillary
Agreements”) shall be entered into at Closing or as provided below and with
respect to the Contribution and License Agreement, sufficiently prior to Closing
to allow the Plug Power Contribution to be effective on the Closing Date:

 


(A)          A CONTRIBUTION AGREEMENT TO WHICH THE LICENSE AGREEMENT SHALL BE
ATTACHED, BOTH TO BE ENTERED INTO BETWEEN THE JV COMPANY, AS BENEFICIARY AND
LICENSEE, AND PLUG POWER, AS CONTRIBUTOR AND LICENSOR, WITH RESPECT TO THE
TECHNOLOGY AND IP RIGHTS (TOGETHER THE “CONTRIBUTION AND LICENSE AGREEMENT”),
AND TO BE ENTERED INTO SUBSTANTIALLY IN THE FORM OF THE DRAFT ATTACHED HERETO AS
SCHEDULE 2.4(A);


(B)          A SHORT-TERM SUBLEASE AGREEMENT TO BE ENTERED INTO BETWEEN THE JV
COMPANY, AS SUBLESSEE, AND AXANE, AS SUBLESSOR, WITH RESPECT TO A PORTION OF THE
FACILITY OF AXANE IN SASSENAGE (38) 2, RUE CLEMENCIÈRE,FRANCE, ON A RENT-FREE
AND CHARGE-FREE BASIS UNTIL DECEMBER 31, 2012 AND THEREAFTER UNTIL THE NEW
PREMISES REFERRED TO BELOW ARE AVAILABLE FOR AN AMOUNT OF RENT AND CHARGES
CORRESPONDING TO THE PRORATA OF THE RENT AND CHARGES PAID BY AXANE TO ITS LESSOR
(THE “SUBLEASE AGREEMENT”), TO BE MUTUALLY AGREED BETWEEN THE PARTIES PRIOR TO
THE CLOSING DATE;  

Axane further undertakes, as soon as the new premises to be built on the same
site are erected, to offer to Hypulsion a sublease agreement for the new
premises, under similar terms as the existing lease agreement, which will be
leased by Axane and subleased to Hypulsion upon their completion. This sublease
agreement will be concluded for a term equal to the duration of the lease
between Axane and its lessor and for an amount of rent and charges corresponding
to the prorata of the rent and charges paid by Axane to its lessor.

 

These two lease agreements shall provide for:
 

•          an express waiver by Hypulsion to the benefit of the status of French
commercial leases, and
 

•          an automatic termination clause upon the expiry of a period of six
(6) months from the date of any notification (including the IP Put Option, the
First Put Option Notice and the Second Put Option Notice or the First Call
Option Notice and the Second Call Option Notice) the effect of which will be
that the JV Company ceases to be an Affiliate of Axane and/or its Affiliates.

 

 

13

--------------------------------------------------------------------------------



 


(C)           A SUPPLY AND ENGINEERED SERVICES AGREEMENT TO BE ENTERED INTO
BETWEEN THE JV COMPANY AND PLUG POWER AND WHEREBY (I) THE JV COMPANY SHALL BE
GRANTED THE EXCLUSIVE RIGHT TO PURCHASE, SALE AND DISTRIBUTE THE FUEL CELLS AND
PARTS FROM PLUG POWER IN THE TERRITORY AND (II) PLUG POWER SHALL PROVIDE TO THE
JV COMPANY SERVICES PERTAINING TO PRODUCT DEVELOPMENT (THE “SUPPLY AND
ENGINEERED SERVICES AGREEMENT”), AND TO BE ENTERED INTO SUBSTANTIALLY IN THE
FORM OF THE DRAFT ATTACHED HERETO AS SCHEDULE 2.4(C);


(D)          AN OPERATIONAL SERVICES AGREEMENT TO BE ENTERED INTO BETWEEN THE JV
COMPANY AND AXANE AND WHEREBY AXANE SHALL PROVIDE TO THE JV COMPANY SERVICES
PERTAINING TO MARKETING, IT OR ANY OTHER IDENTIFIED SUPPORT (THE “AXANE
OPERATIONAL SERVICES AGREEMENT”), IT BEING SPECIFIED THAT SUCH SERVICES SHALL BE
RENDERED BY AXANE ON AN “AT COST” BASIS;


(E)          A COMMERCIAL COOPERATION AGREEMENT TO BE ENTERED INTO BETWEEN AIR
LIQUIDE HYDROGEN ENERGY AND THE JV COMPANY (IN THE PRESENCE OF PLUG POWER)
PROVIDING THE TERMS OF THE CONTEMPLATED COMMERCIAL SYNERGIES BETWEEN THEIR
RESPECTIVE ACTIVITIES, IN PARTICULAR WITH RESPECT TO POTENTIAL JOINT OFFERS TO
BE MADE TO CLIENTS (THE “COMMERCIAL COOPERATION AGREEMENT”) AND TO BE ENTERED
INTO SUBSTANTIALLY IN THE FORM OF THE DRAFT ATTACHED HERETO AS SCHEDULE 2.4(E);


(F)           A TECHNICAL COOPERATION AGREEMENT TO BE ENTERED INTO BETWEEN AIR
LIQUIDE HYDROGEN ENERGY (AND/OR ANY OTHER RELEVANT ENTITIES OF THE AIR LIQUIDE
GROUP) AND THE JV COMPANY (IN THE PRESENCE OF PLUG POWER) PROVIDING THE TERMS OF
POTENTIAL JOINT TECHNICAL DEVELOPMENTS (THE “TECHNICAL COOPERATION AGREEMENT”),
SAID TECHNICAL COOPERATION AGREEMENT TO BE FINALIZED AND ENTERED INTO AS SOON AS
POSSIBLE AFTER THE DATE HEREOF AND AT THE LATEST WITHIN NINETY DAYS (90) DAYS
FOLLOWING THE CLOSING  DATE.

With respect to the Sublease Agreement and the Axane Operational Services
Agreement, the relevant drafts thereof shall be discussed and finalized in good
faith between the Parties between the date hereof and Closing.

 


2.5.        COMPLIANCE WITH LAWS AND PRINCIPLES

2.5.1      As long as Axane remains a majority shareholder of the JV Company,
the Project shall be carried out by the JV Company and the JV Company shall
carry out its activities according to the Air Liquide Group Principles of
Action, Social and Environmental Responsibility Policy and Employee Code of
Conduct, as well as in compliance with French, where applicable, and other
applicable Requirements of Law.

 

2.5.2      For the avoidance of doubt, acting for the JV Company in accordance
with the rules set in this Agreement and in the Ancillary Agreements shall not
be deemed to constitute a conflict of interest or a breach of the Air Liquide
Group Principles of Action, Social and Environmental Responsibility Policy and
Employee Code of Conduct referred to above for any employee, officers and/or
directors of the JV Company.

 


2.6.        MAIN CORPORATE CHARACTERISTICS OF THE JV COMPANY


(A)          THE PARTIES AGREE TO USE AS A LEGAL STRUCTURE OF THE JV COMPANY,
AIR LIQUIDE PRODUCTION, A SOCIÉTÉ PAR ACTIONS SIMPLIFIÉE DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF FRANCE, WHOSE REGISTERED OFFICE IS LOCATED AT
6 RUE COGNACQ-JAY, 75007 PARIS, FRANCE, REGISTERED WITH THE PARIS COMMERCIAL AND
COMPANIES REGISTRY UNDER NUMBER 444 676 944.  IMMEDIATELY PRIOR TO THE CLOSING
DATE, AXANE SHALL BE THE SOLE SHAREHOLDER OF THE JV COMPANY.


 


(B)          UPON CLOSING, THE NAME OF THE JV COMPANY SHALL BE CHANGED TO
HYPULSION AND THE REGISTERED OFFICE OF THE JV COMPANY SHALL BE TRANSFERRED TO 2
RUE DE CLÉMENCIÈRE, 38360 SASSENAGE, FRANCE.

 

14

--------------------------------------------------------------------------------

 



(C)           UPON CLOSING, THE ARTICLES OF ASSOCIATION OF THE JV COMPANY (THE
“ARTICLES OF ASSOCIATION”) WILL BE AMENDED AND ADOPTED SUBSTANTIALLY IN THE FORM
OF THE DRAFT ATTACHED HERETO AS SCHEDULE 2.6(C), IT BEING SPECIFIED THAT THE
PARTIES SHALL FINALIZE THE FRENCH TRANSLATION OF THE ARTICLES OF ASSOCIATION
BETWEEN THE DATE HEREOF AND THE CLOSING DATE.

 


ARTICLE III


CONTRIBUTIONS TO THE JV COMPANY

 


3.1.         CONTRIBUTION OF AXANE


3.1.1      WITHOUT PREJUDICE TO THE TERMS OF SECTION 3.1.2 BELOW AND SUBJECT TO
SECTION 3.2.3(II), AXANE HEREBY UNDERTAKES TO SUBSCRIBE, AT CLOSING, TO THE
CAPITAL INCREASE (AUGMENTATION DE CAPITAL EN NUMÉRAIRE) OF THE JV COMPANY
PROVIDED IN SECTION 5.2 BELOW FOR A TOTAL AMOUNT (CAPITAL AND PREMIUM, AS THE
CASE MAY BE) OF EUR 5,500,000 (FIVE MILLION FIVE HUNDRED THOUSAND EUROS) (THE
“AXANE CONTRIBUTION”). IN CONSIDERATION FOR THE AXANE CONTRIBUTION, THE JV
COMPANY SHALL ISSUE, ON THE CLOSING DATE, IN FAVOR OF AXANE, THE RELEVANT NUMBER
OF JV COMPANY SHARES IN ORDER  FOR AXANE TO HOLD 55% OF THE SHARE CAPITAL AND
VOTING RIGHTS, ON A FULLY DILUTED BASIS, OF THE JV COMPANY (SUBJECT TO THE PLUG
POWER CONTRIBUTION).

 


3.1.2       SUBJECT TO THE PROVISIONS OF SECTION 3.2.3(II) BELOW, AXANE HEREBY
UNDERTAKES TO PAY UP THE JV COMPANY SHARES ISSUED BY THE JV COMPANY ON THE
CLOSING DATE IN CONSIDERATION OF THE AXANE CONTRIBUTION AS FOLLOWS:

 


(A)          ON THE CLOSING DATE, AXANE WILL PAY UP A TOTAL AMOUNT OF
EUR 1,800,000 (ONE MILLION EIGHT HUNDRED THOUSAND EUROS) (WITH A PAR VALUE AND A
SUBSCRIPTION PREMIUM DETERMINED, AS THE CASE MAY BE, IN ACCORDANCE WITH SECTION
3.2.3(I));


 


(B)          AXANE WILL PAY UP AN AMOUNT OF EUR 2,200,000 (TWO MILLION TWO
HUNDRED THOUSAND EUROS) AT THE EARLIEST BETWEEN (I) IN THE ABSENCE OF A THIRD
PARTY CLAIM (AS SUCH TERM IS DEFINED IN SECTION 10.4(C)) JANUARY 18, 2013 AND
(II) IN THE EVENT OF A THIRD PARTY CLAIM, WITHIN FIFTEEN (15) DAYS OF AN
AGREEMENT BEING REACHED BETWEEN THE PARTIES ON AN APPROPRIATE COMMERCIALLY
REASONABLE SOLUTION UNDER SECTION 10.4(C) OR, AS THE CASE MAY BE, OF RECEIPT BY
AXANE OF THE INDEMNITY OPTION NOTICE.  FOR THE AVOIDANCE OF DOUBT AND WITHOUT
PREJUDICE TO THE TERMS OF SECTION 11.2.3, AXANE SHALL NOT BE OBLIGED TO PAY UP
THE ABOVE EUR 2,200,000 AMOUNT (NOR THE AMOUNT TO BE PAID UNDER PARAGRAPH (C)
BELOW) IN THE EVENT OF EXERCISE BY AXANE OF THE IP CLAIM PUT OPTION AND THE
ABSENCE OF EXERCISE BY PLUG POWER OF THE RELATED INDEMNITY OPTION;

 


(C)          ON JANUARY 24, 2014, AXANE WILL PAY UP AN AMOUNT OF EUR 1,500,000
(ONE MILLION FIVE HUNDRED THOUSAND EUROS); IT BEING SPECIFIED THAT, WITHOUT
PREJUDICE TO THE TERMS OF SECTION 11.2.3, THE AMOUNT REFERRED TO IN THIS
PARAGRAPH (C) ABOVE SHALL NOT BE PAID IN THE CASE OF EXERCISE BY AXANE OF THE IP
CLAIM PUT OPTION (AND IN SUCH CASE SUBJECT TO THE ABSENCE OF EXERCISE BY PLUG
POWER OF THE RELATED INDEMNITY OPTION) AND/OR THE FIRST PUT OPTION PRIOR TO THE
APPLICABLE PAYMENT DATE.

 

3.1.3       The provisions of Section 3.1.1 above shall not be construed as a
general undertaking from Axane to finance the development and the activities of
the JV Company through contributions and/or loans other than as provided in
Section 3.1.1 above.

 

15

--------------------------------------------------------------------------------

 



3.2.         CONTRIBUTION OF PLUG POWER

3.2.1       Plug Power hereby undertakes to contribute to the JV Company, at
Closing, the right to use (“apport en jouissance”) the Technology and IP Rights
for the Territory (the “Plug Power Contribution”). The Plug Power Contribution
shall be carried out in compliance with the Contribution and License Agreement
to be entered into substantially in the form of the draft attached hereto as
Schedule 2.4(a).

 

The Parties agree that, subject to the conclusions of the Contribution Auditor,
the Plug Power Contribution shall be valued to a total amount of EUR 4,500,000
(four million five hundred thousand euros).

 

3.2.2       In consideration for the Plug Power Contribution, the JV Company
shall issue on the Closing Date in favor of Plug Power a number of shares
representing 45% of the share capital and voting rights, on a fully diluted
basis, of the JV Company.

 

3.2.3       Notwithstanding the provisions of Section 3.2.1, in the event the
Contribution Auditor challenges the valuation of the Plug Power Contribution as
set forth in Section 3.2.1 and provides in his/her report for a valuation of the
Plug Power Contribution:

 

(i)            between EUR 4,500,000 (four million five hundred thousand euros)
and EUR 4,037,000 (four million thirty seven thousand euros), (x) the Parties
undertake to decrease the par value of the Plug Power Contribution to the amount
set forth in the report of the Contribution Auditor (without decreasing the
global amount of the Axane Contribution) and (y) Axane agrees to pay a
subscription premium (prime d'émission) valuated so as to allow that the JV
Company Shares to be held by Axane and Plug Power at Closing will represent
respectively 55% and 45% of the share capital and voting rights, on a fully
diluted basis, of the JV Company. For the sake of clarification, calculation
examples of the subscription premium are set forth in Schedule 3.2.3(i); or

 


(II)           BELOW EUR 4,037,000 (FOUR MILLION THIRTY SEVEN THOUSAND EUROS),
THE PARTIES UNDERTAKE TO NEGOTIATE IN GOOD FAITH, DURING A PERIOD OF 45 (FORTY
FIVE) DAYS FOLLOWING THE ISSUANCE OF THE REPORT OF THE CONTRIBUTION AUDITOR, ANY
ALTERNATIVE FUNDING SCHEME FOR THE JV COMPANY IN ORDER TO SEEK TO REACH AN
AGREEMENT ON REVISED TERMS AND CONDITIONS OF THE CONTRIBUTIONS OF THE PARTIES TO
THE JV COMPANY AND ANY RELATED AMENDMENT TO THE TERMS OF THIS AGREEMENT, WITH
THE OBJECTIVE TO MAINTAIN THE ALLOCATION OF 55% (FOR AXANE) AND 45% (FOR PLUG
POWER) IN THE SHARE CAPITAL OF THE JV COMPANY AND THE AMOUNT AND SUBSTANCE OF
THE CONTRIBUTION OF AXANE AND OF PLUG POWER. IF THE PARTIES FAIL TO REACH SUCH
AN AGREEMENT DURING THE ABOVE 45 (FORTY FIVE) DAY PERIOD, AND UNLESS OTHERWISE
AGREED, THIS AGREEMENT SHALL LAPSE AND BECOME NULL AND VOID (EXCEPT AS CONCERNS
THE CONFIDENTIALITY OBLIGATIONS) AND NO EXPENSES OR DAMAGES OF ANY KIND SHALL BE
DUE BETWEEN THE PARTIES.  

 


3.3.         THE PARTIES ACKNOWLEDGE THAT THE ISSUANCE OF A REPORT BY THE
CONTRIBUTION AUDITOR IS A REQUIREMENT UNDER FRENCH LAW.  WITHOUT PREJUDICE TO
THE INDEPENDENT CONCLUSION OF THE CONTRIBUTION AUDITOR REGARDING THE VALUATION
OF THE PLUG POWER CONTRIBUTION, THE PARTIES ACKNOWLEDGE THAT THEY HAVE ENGAGED
IN GOOD FAITH NEGOTIATIONS, AT ARM’S LENGTH, REGARDING THE VALUATION OF THE PLUG
POWER CONTRIBUTION AND REGARDING THE RESPECTIVE AMOUNT OF THE AXANE CONTRIBUTION
AND THE PLUG POWER CONTRIBUTION, AND THAT EACH OF THE PARTIES BELIEVES THAT THE
VALUATION AND AMOUNT OF SUCH CONTRIBUTIONS AND THE RESULTING ALLOCATION OF THE
JV COMPANY SHARES FULLY AND FAIRLY REFLECT THE RELATIVE CONTRIBUTION BY EACH OF
THE PARTIES TO THE JV COMPANY.  NOTWITHSTANDING THE ABOVE, NOTHING IN THIS
PROVISION SHALL BE DEEMED TO CONSTITUTE A REPRESENTATION AND WARRANTY OF ONE OF
THE PARTIES TO THE OTHERS WITH RESPECT TO THE VALUATION OF ANY CONTRIBUTION.

16

--------------------------------------------------------------------------------

 


 

 

 

 


ARTICLE IV


ACTIONS PRIOR TO CLOSING

 


4.1          PLUG POWER CONTRIBUTION. 


 


4.1.1       FOR THE PURPOSES OF CLOSING, AXANE SHALL CAUSE THE JV COMPANY TO
PREPARE, BEFORE THE CLOSING DATE, THE LEGAL AND CORPORATE DOCUMENTATION
NECESSARY TO THE IMPLEMENTATION OF THE CONTEMPLATED TRANSACTIONS REFERRED TO IN
ARTICLE III ABOVE. IN PARTICULAR, AXANE SHALL CAUSE:

 


(A)          THE JV COMPANY TO REQUEST THE PRESIDENT OF THE COMPETENT COMMERCIAL
COURT (TRIBUNAL DE COMMERCE) TO APPOINT A CONTRIBUTION AUDITOR (COMMISSAIRE AUX
APPORTS) IN ORDER TO CONFIRM THE VALUATION OF THE PLUG POWER CONTRIBUTION (THE
“CONTRIBUTION AUDITOR”) AND WILL PROPOSE AS CONTRIBUTION AUDITOR MR. VINCENT
BAILLOT (BDO), AND IF A SECOND CONTRIBUTION AUDITOR IS REQUIRED, MR. JEAN PIERRE
CORDIER (GRANT THORNTON);


(B)          THE JV COMPANY TO PROVIDE TO THE CONTRIBUTION AUDITOR ALL RELEVANT
AND REASONABLE INFORMATION TO ALLOW THE CONTRIBUTION AUDITOR TO DRAFT HIS
REPORT, IT BEING SPECIFIED THAT PLUG POWER SHALL PROVIDE ALL NECESSARY AND
REASONABLE INFORMATION TO THE JV COMPANY WITH RESPECT THERETO AND THAT PLUG
POWER SHALL BE INVITED TO PARTICIPATE TO ANY DISCUSSION AND WRITTEN
COMMUNICATION WITH THE CONTRIBUTION AUDITOR AND TO MAKE ANY OBSERVATIONS ON
HIS/HER DRAFT REPORT, WITH REASONABLE PRIOR NOTICE, PROVIDED THAT ANY
INFORMATION PROVIDED BY PLUG POWER PURSUANT TO THIS SECTION WILL BE SUBJECT TO
THE CONFIDENTIALITY PROVISIONS OF SECTION 19.2 AND, IN CASE THE CLOSING DOES NOT
OCCUR AND THE AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 6.2, THE JV
COMPANY AND AXANE WILL RETURN TO PLUG POWER ANY CONFIDENTIAL INFORMATION AND
WILL CONFIRM IN WRITING THAT THEY HAVE NOT KEPT AND WILL NOT USE ANY SUCH
CONFIDENTIAL INFORMATION;


(C)          THE JV COMPANY TO FILE SUCH REPORT WITH THE CLERK OF THE COMPETENT
COMMERCIAL COURT  AT LEAST EIGHT (8) DAYS BEFORE THE CLOSING DATE AND AT THE
REGISTERED OFFICE OF THE JV COMPANY AT LEAST FIFTEEN (15) DAYS BEFORE THE
CLOSING DATE; AND


(D)          A MEETING OF THE SHAREHOLDERS OF THE JV COMPANY TO BE CONVENED (AND
THE STATUTORY AUDITORS) ON THE CLOSING DATE IN ACCORDANCE WITH SECTION 5.2
BELOW.


4.1.2        SUBJECT TO THE SATISFACTION OF THE CONDITIONS MENTIONED IN ARTICLE
VI, THIS SECTION AND IN SECTION 3.2 ABOVE, PLUG POWER SHALL, AND AXANE SHALL
CAUSE THE JV COMPANY, TO ENTER INTO THE CONTRIBUTION AND LICENSE AGREEMENT.

 

4.2          Axane Contribution. For the purposes of Closing, EUR 1,800,000 (one
million eight hundred thousand euros) shall be deposited by Axane (by wire
transfer) on a blocked bank account opened in the name of the JV Company, at
least eight (8) days before the Closing Date and the related certificate shall
be issued by the depositary bank of the JV Company.

 

 


ARTICLE V

 


CLOSING

 

 5.1.       Closing Date.  Unless agreed otherwise between the Parties, the
Closing shall occur, at the offices of Dechert (Paris) LLP (32 rue de Monceau,
75008 Paris), on (i) February 29, 2012 if the Conditions Precedent provided in
Article VI are satisfied (or as the case may be, waived by Axane and/or Plug
Power) by such date and the shareholders’ meeting of the JV Company which is to
decide on the Axane Contribution and the Plug Power Contribution can be held on
such date, or (ii) if said Conditions Precedent are not satisfied (or waived by
Axane and/or by Plug Power) and/or if the shareholders’ meeting of the JV
Company which is to decide on the Axane Contribution and the Plug Power
Contribution can not be held by or on February 29, 2012, within fifteen (15)
Business Days following the satisfaction (or the waiver by Axane and/or by Plug
Power) of the last of the Conditions Precedent set forth in Section 6.1(a) and
(b). The Parties hereby undertake and agree to use all of their respective
reasonable endeavors to ensure that the Conditions Precedent are satisfied so
that Closing can take place on February 29, 2012. The Parties further agree that
they shall keep each other informed of the progress of the collection of the
closing documents listed in Sections 5.3 and 5.4 on a regular basis between the
date hereof and the Closing Date. The time and date when the Closing is actually
held are referred to in this Agreement as the “Closing Date”.

 

17

--------------------------------------------------------------------------------

 



FOR THE AVOIDANCE OF DOUBT, DRAFTS OF ALL THE CLOSING DOCUMENTS SHALL BE
COMMUNICATED TO THE PARTIES IN ENGLISH SUFFICIENTLY IN ADVANCE TO ALLOW THE
PARTIES TO MAKE THEIR COMMENTS AND GIVE THEIR APPROVAL (WHICH WILL NOT BE
UNREASONABLY WITHHELD) ON SUCH CLOSING DOCUMENTS.


5.2.      DECISIONS OF THE JV COMPANY


 


(A)           ON THE CLOSING DATE, AND SUBJECT TO THE TERMS OF SECTION
3.2.3(II), THE MEETING OF THE SHAREHOLDERS OF THE JV COMPANY, AS CONVENED UNDER
SECTION 4.1.1(D), SHALL VOTE WITH RESPECT TO:

 

(i)        the approval of the Contribution Auditor’s report with regard to the
valuation of the Plug Power Contribution;

(ii)       the increase of the share capital of the JV Company and the issuance
of the relevant number of shares representing 55% of the share capital of the JV
Company, on a fully diluted basis, in favor of Axane in consideration of the
Axane Contribution;

(iii)      the increase of the share capital of the JV Company and the issuance
of the relevant number of shares representing 45% of the share capital of the JV
Company, on a fully diluted basis, in favor of Plug Power in consideration of
the Plug Power Contribution;

(iv)      the change of the corporate name of the JV Company to Hypulsion;

(v)       the change of the registered office of the JV Company to Sassenage;

 (vi)     the approval of the Articles of Association; and

(vii)     the designation of the members of the Board of Directors in accordance
with the terms of Section 14.3.1 below.


(B)           ON THE CLOSING DATE, THE NEWLY DESIGNATED BOARD OF DIRECTORS SHALL
HOLD A MEETING TO APPOINT THE CHAIRMAN, THE VICE CHAIRMAN AND THE PRESIDENT OF
THE JV COMPANY IN COMPLIANCE WITH THE TERMS OF ARTICLE XIV BELOW.

 


5.3.         PLUG POWER CLOSING DELIVERIES.  SUBJECT TO THE DELIVERY BY AXANE OF
THE DOCUMENTS REFERRED TO IN SECTION 5.4, PLUG POWER SHALL DELIVER TO AXANE AT
CLOSING ALL OF THE FOLLOWING:


(A)          A CERTIFIED COPY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF
PLUG POWER APPROVING THE TRANSACTIONS CONTEMPLATED HEREIN AND THE RELEVANT
ANCILLARY AGREEMENTS;

                                                                           

18



--------------------------------------------------------------------------------

 


 


 


(B)           A CERTIFIED COPY OF THE POWER AND AUTHORITY OF THE INDIVIDUAL(S)
ACTING ON BEHALF OF PLUG POWER FOR THE PURPOSES OF THIS AGREEMENT, THE ANCILLARY
AGREEMENTS AND THE PLUG POWER CONTRIBUTION;


(C)           A CERTIFIED COPY OF THE CONTRIBUTION AND LICENSE AGREEMENT;


(D)           ORIGINAL COPIES OF EACH OF THE ANCILLARY AGREEMENTS TO WHICH PLUG
POWER OR ANY OF ITS AFFILIATES IS A PARTY, ALL DULY EXECUTED BY THE LEGAL
REPRESENTATIVE(S) OF PLUG POWER AND/OR ITS AFFILIATES; AND


(E)           A CERTIFICATE (IN THE FORM ATTACHED IN SCHEDULE 5.3(E))
REITERATING THE ABSENCE OF EVENTS REFERRED TO IN SECTION 6.1(B) AS AT THE
CLOSING DATE WITH RESPECT TO PLUG POWER.


5.4.          AXANE’S CLOSING DELIVERIES.  SUBJECT TO THE DELIVERY BY PLUG POWER
OF THE DOCUMENTS REFERRED TO IN SECTION 5.3, AXANE SHALL DELIVER TO PLUG POWER
AT CLOSING ALL OF THE FOLLOWING:


(A)           A CERTIFIED COPY OF THE RESOLUTIONS OF THE COMPETENT CORPORATE
BODIES OF AXANE APPROVING THE TRANSACTIONS CONTEMPLATED HEREIN AND THE RELEVANT
ANCILLARY AGREEMENTS;


(B)           A CERTIFIED COPY OF THE POWER AND AUTHORITY OF THE INDIVIDUAL(S)
ACTING ON BEHALF OF AXANE FOR THE PURPOSES OF THIS AGREEMENT, THE ANCILLARY
AGREEMENTS AND THE AXANE CONTRIBUTION;


(C)           THE RESIGNATION LETTERS, EFFECTIVE AS AT THE CLOSING DATE, OF ALL
LEGAL REPRESENTATIVES OF THE JV COMPANY;


(D)           A CERTIFIED COPY OF THE SUBSCRIPTION FORM TO THE SHARES ISSUED IN
CONSIDERATION FOR THE AXANE CONTRIBUTION;


(E)           ORIGINAL COPIES OF EACH OF THE ANCILLARY AGREEMENTS TO WHICH
AXANE, ANY OF ITS AFFILIATES AND/OR THE JV COMPANY, AS THE CASE MAY BE, IS A
PARTY, ALL DULY EXECUTED BY THE LEGAL REPRESENTATIVE(S) OF AXANE, ANY OF ITS
AFFILIATES AND/OR THE JV COMPANY, AS THE CASE MAY BE;


(F)            A CERTIFICATE CONFIRMING THAT THE NET EQUITY VALUE OF THE JV
COMPANY ON THE CLOSING DATE IS NOT LESS THAN EUR 10,000, TOGETHER WITH THE
ANNUAL ACCOUNTS OF THE JV COMPANY FOR THE FINANCIAL YEAR CLOSED ON DECEMBER 31,
2011; AND


(G)           A CERTIFICATE (IN THE FORM ATTACHED IN SCHEDULE 5.3(E))
REITERATING THE ABSENCE OF EVENTS REFERRED TO IN SECTION 6.1(B)(Y) AS AT THE
CLOSING DATE WITH RESPECT TO AXANE.


5.5.          ISSUANCE OF SHARES BY THE JV COMPANY


5.5.1      AXANE AND PLUG POWER SHALL BE THE HOLDERS OF THE JV COMPANY SHARES IN
ACCORDANCE WITH THE TERMS OF SECTION 11.1 BELOW, AND SHALL BENEFIT FROM ALL THE
RIGHTS AND OBLIGATIONS WITH RESPECT TO SAID JV COMPANY SHARES, IN PARTICULAR ANY
AND ALL VOTING RIGHTS AND RIGHTS TO DIVIDENDS ATTACHED THERETO, AS OF THE
CLOSING DATE.


5.5.2.     THE JV COMPANY SHALL CARRY OUT, AT ITS COSTS, ALL POST-CLOSING
FORMALITIES REQUIRED TO RENDER THE ABOVE ISSUANCE OF JV COMPANY SHARES AND OTHER
SHAREHOLDERS DECISIONS SET FORTH IN SECTION 5.2 BINDING ON THIRD PARTIES. AXANE
AND PLUG POWER UNDERTAKE TO ASSIST THE JV COMPANY, IF NECESSARY, WITH RESPECT TO
SUCH FORMALITIES AND EXECUTE ANY ADDITIONAL DOCUMENT WHICH MAY BE NECESSARY WITH
RESPECT THERETO.

19

--------------------------------------------------------------------------------

 


 

 

 

 

 


ARTICLE VI



CONDITIONS PRECEDENT

 

 


6.1.         THE RESPECTIVE OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
SUBJECT TO THE SATISFACTION OR WAIVER BY AXANE AND BY PLUG POWER OF THE
FOLLOWING CONDITIONS PRECEDENT (THE “CONDITIONS PRECEDENT”) ON OR PRIOR TO THE
CLOSING DATE:


(A)          SUBJECT TO THE TERMS OF SECTION 3.2.3 (AND IN PARTICULAR, SECTION
3.2.3(II)), THE OBTAINING OF THE REPORT OF THE CONTRIBUTION AUDITOR PRIOR TO THE
CLOSING DATE AND THE COMPLETION, ON THE CLOSING DATE, OF THE AXANE CONTRIBUTION
AND THE PLUG POWER CONTRIBUTION AND THE CONFIRMATION THAT THE REPORT OF THE
CONTRIBUTION AUDITOR DOES NOT VALUE THE PLUG POWER CONTRIBUTION TO LESS THAN EUR
4,037,000 (FOUR MILLION THIRTY SEVEN THOUSAND EUROS). FOR THIS PURPOSE, THE
PARTIES AND THE JV COMPANY SHALL TAKE ALL REASONABLE ACTIONS TO CARRY OUT THE
AXANE CONTRIBUTION AND THE PLUG POWER CONTRIBUTION AS SOON AS POSSIBLE;

 


(B)          THE ABSENCE OF (I) ANY CLAIM FROM ANY THIRD PARTY AGAINST PLUG
POWER AND/OR THE JV COMPANY WITH RESPECT TO THE TECHNOLOGY AND IP RIGHTS AND
(II) ANY CHANGE OR EVENT WHICH IS UNFORESEEABLE AS AT THE DATE HEREOF AND
OUTSIDE ANY PARTIES’ CONTROL RESULTING IMMEDIATELY OR IN THE FUTURE IN A DIRECT
AND CERTAIN MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION OR SITUATION AND
THE COMMERCIAL PERSPECTIVE OF THE JV COMPANY AND/OR ANY OF THE PARTIES
(INCLUDING ANY COURT-ORDERED OR SIMILAR LIQUIDATION OR RESTRUCTURING WITH
RESPECT TO ANY OF THE PARTIES);

 


(C)          THE ISSUANCE BY SILICON VALLEY BANK OF A WAIVER IN FAVOR OF PLUG
POWER WHEREBY SILICON VALLEY BANK (I) WAIVES IT RIGHTS UNDER PLUG POWER’S
OBLIGATION TO PLEDGE THE JV COMPANY SHARES IN ITS FAVOR AND (II) ALLOWS PLUG
POWER TO PLEDGE THE JV COMPANY SHARES IN FAVOR OF AXANE AND/OR ANY AFFILIATE AS
PROVIDED IN SECTION 10.4(H).


 


6.2.         IF ON APRIL 30, 2012 AT THE LATEST (OR ON ANY OTHER DATE AS SHALL
BE AGREED UPON BY THE PARTIES), THE CONDITIONS PRECEDENT HAVE NOT BEEN SATISFIED
OR EXPRESSLY WAIVED BY AXANE AND BY PLUG POWER, THIS AGREEMENT SHALL LAPSE AND
BECOME NULL AND VOID (EXCEPT AS CONCERNS THE CONFIDENTIALITY OBLIGATIONS) AND NO
EXPENSES OR DAMAGES OF ANY KIND SHALL BE DUE BETWEEN THE PARTIES, EXCEPT IN CASE
OF FRAUD OR BAD FAITH.


 


ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF AXANE

 

Axane represents and warrants to Plug Power that each of the statements set
forth below is and will be true and correct as at the date hereof and the
Closing Date:


7.1.         ORGANIZATION OF THE JV COMPANY


(A)           THE JV COMPANY IS A COMPANY DULY INCORPORATED UNDER THE FORM OF A
SOCIÉTÉ PAR ACTIONS SIMPLIFIÉE, ORGANIZED, REGISTERED AND VALIDLY EXISTING UNDER
THE LAWS OF FRANCE;

20

--------------------------------------------------------------------------------

 


 


 


(B)          THE JV COMPANY HAS NOT CARRIED OUT ANY BUSINESS AND HAS NOT
INCURRED ANY DIRECT OR INDIRECT LIABILITY (EXCEPT FOR ORDINARY AUDITOR AND
CORPORATE SECRETARIAL EXPENSES FOR A MAXIMUM GLOBAL AMOUNT OF EUR 40,000 EUROS
SINCE ITS CONSTITUTION), WHETHER ACTUAL OR CONTINGENT, SINCE ITS CONSTITUTION;
IT HAS NOT TAKEN OVER ANY ACTS PERFORMED PRIOR TO ITS CONSTITUTION OR
REGISTRATION. THE NET EQUITY OF THE JV COMPANY IS NOT LESS THAN EUR 10,000;


(C)          EXCEPT AS PROVIDED HEREIN, NO PERSON HAS THE RIGHT (EXERCISABLE NOW
OR IN THE FUTURE AND WHETHER CONTINGENT OR NOT) TO CALL FOR THE ISSUE OF ANY
SHARE IN THE JV COMPANY, WHICH SHALL BE COMPOSED, IMMEDIATELY PRIOR TO THE
CLOSING, OF 5,000 (FIVE THOUSAND) SHARES, ALL ORDINARY AND FULLY PAID UP
(SUBJECT TO ANY POTENTIAL SHARE CANCELLATION TO TAKE PLACE PRIOR TO THE AXANE
CONTRIBUTION); AND


(D)          IMMEDIATELY PRIOR TO THE CLOSING, AXANE WILL BE THE SOLE LEGAL AND
BENEFICIAL OWNER OF THE SHARES OF THE JV COMPANY.


7.2.         ORGANIZATION OF AXANE.  AXANE IS A COMPANY DULY ORGANIZED,
INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS OF FRANCE WITH FULL POWER TO
CONDUCT ITS BUSINESS AS CONDUCTED AS AT THE DATE OF THIS AGREEMENT. AXANE IS NOT
AND HAS NOT BEEN SUBJECT TO ANY COURT-ORDERED OR SIMILAR LIQUIDATION OR
RESTRUCTURING (PROCÉDURE COLLECTIVE) AND HAS NOT AND WILL NOT, ON THE CLOSING
DATE, HAVE SUSPENDED ITS PAYMENTS OR MADE ANY VOLUNTARY ARRANGEMENT WITH ITS
CREDITORS. TO AXANE’S KNOWLEDGE, NO ANY SUCH SUSPENSION OR ARRANGEMENT IS LIKELY
TO ARISE.


7.3.         AUTHORITY OF AXANE.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE RELEVANT ANCILLARY AGREEMENTS BY AXANE HAVE BEEN DULY
AUTHORIZED AND APPROVED BY THE COMPETENT CORPORATE BODIES OF AXANE AND DO NOT
REQUIRE ANY FURTHER AUTHORIZATION OR CONSENT BY AXANE OR ITS SHAREHOLDERS. THIS
AGREEMENT AND THE RELEVANT ANCILLARY AGREEMENTS WILL, WHEN EXECUTED, CONSTITUTE
VALID AND BINDING OBLIGATIONS OF AXANE.


7.4.         NO VIOLATION; CONSENTS AND APPROVALS


(A)          NEITHER THE EXECUTION NOR THE DELIVERY OF THIS AGREEMENT AND THE
RELEVANT ANCILLARY AGREEMENTS NOR THE PERFORMANCE BY AXANE OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE RELEVANT ANCILLARY AGREEMENTS SHALL, WHETHER BY THE
GIVING OF NOTICE OR UPON THE EXPIRATION OF A TIME-LIMIT, OR BOTH, CONFLICT WITH
ANY OTHER AGREEMENT, RESULT IN A DEFAULT OR LOSS OF RIGHTS OF ANY KIND, OR
RESULT IN THE CREATION OF ANY ENCUMBRANCES.


(B)          NEITHER THE EXECUTION, THE DELIVERY OF THIS AGREEMENT AND THE
RELEVANT ANCILLARY AGREEMENTS, NOR THEIR PERFORMANCE BY AXANE SHALL CONTRAVENE
OR VIOLATE ANY REQUIREMENTS OF LAW AND/OR COURT ORDERS OF ANY PUBLIC AUTHORITY.

 


ARTICLE VIII

REPRESENTATIONS AND WARRANTIES OF PLUG POWER

 

Plug Power represents and warrants to Axane that each of the statements set
forth below is and will be true and correct as at the date hereof and the
Closing Date:


8.1.         ORGANIZATION OF PLUG POWER.  PLUG POWER IS A COMPANY DULY
ORGANIZED, INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH FULL POWER TO CONDUCT ITS BUSINESS AS CONDUCTED AS AT THE DATE OF
THIS AGREEMENT. PLUG POWER IS NOT AND HAS NEVER BEEN SUBJECT TO ANY
COURT‑ORDERED OR SIMILAR LIQUIDATION OR RESTRUCTURING. THE FAIR SALABLE VALUE OF
PLUG POWER’S ASSETS (INCLUDING, TO THE EXTENT IT HAS ANY FAIR SALABLE VALUE,
GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF ITS LIABILITIES.
 PLUG POWER IS NOW AND WILL BE ON THE CLOSING DATE ABLE TO PAY ITS DEBTS
(INCLUDING TRADE DEBTS) AS THEY MATURE.

21

--------------------------------------------------------------------------------

 



 


8.2.         AUTHORITY OF PLUG POWER.  THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT, THE CONTRIBUTION AND LICENSE AGREEMENT AND THE RELEVANT
ANCILLARY AGREEMENTS BY PLUG POWER HAVE BEEN DULY AUTHORIZED AND APPROVED BY THE
COMPETENT CORPORATE BODIES- OF PLUG POWER AND DO NOT REQUIRE ANY FURTHER
AUTHORIZATION OR CONSENT BY PLUG POWER OR ITS SHAREHOLDERS. THIS AGREEMENT, THE
CONTRIBUTION AND LICENSE AGREEMENT AND THE RELEVANT ANCILLARY AGREEMENTS WILL,
WHEN EXECUTED, CONSTITUTE VALID AND BINDING OBLIGATIONS OF PLUG POWER.


8.3.         NO VIOLATION; CONSENTS AND APPROVALS


(A)           NEITHER THE EXECUTION NOR THE DELIVERY BY PLUG POWER OF THIS
AGREEMENT, THE CONTRIBUTION AND LICENSE AGREEMENT AND THE RELEVANT ANCILLARY
AGREEMENTS NOR THE PERFORMANCE BY PLUG POWER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE CONTRIBUTION AND LICENSE AGREEMENT AND THE RELEVANT ANCILLARY
AGREEMENTS SHALL, WHETHER BY THE GIVING OF NOTICE OR UPON THE EXPIRATION OF A
TIME-LIMIT, OR BOTH, CONSTITUTE AN EVENT OF DEFAULT UNDER ANY AGREEMENT BY WHICH
PLUG POWER IS BOUND.


(B)           NEITHER THE EXECUTION, THE DELIVERY BY PLUG POWER OF THIS
AGREEMENT, THE CONTRIBUTION AND LICENSE AGREEMENT AND THE RELEVANT ANCILLARY
AGREEMENTS, NOR THEIR PERFORMANCE BY PLUG POWER SHALL CONTRAVENE OR VIOLATE ANY
REQUIREMENTS OF LAW AND/OR COURT ORDERS OF ANY PUBLIC AUTHORITY.


8.4.         INTELLECTUAL PROPERTY


(A)           PLUG POWER VALIDLY OWNS ALL THE RIGHTS, TITLE AND INTEREST IN AND
TO THE TECHNOLOGY AND IP RIGHTS PURSUANT TO THE LAWS GOVERNING SUCH TECHNOLOGY
AND IP RIGHTS (AS FURTHER DESCRIBED IN THE SCHEDULES TO THE LICENSE AGREEMENT)
FREE AND CLEAR OF ANY ENCUMBRANCES.


(B)           NO CLAIM HAS BEEN ASSERTED OR ACTION HAS BEEN INITIATED OR
THREATENED BY ANY THIRD PARTY (OR, TO THE KNOWLEDGE OF PLUG POWER, IS LIKELY TO
ARISE) WHICH CHALLENGES PLUG POWER’S RIGHTS IN THE TECHNOLOGY AND IP RIGHTS, OR
ALLEGES THAT THE TECHNOLOGY AND IP RIGHTS ARE INVALID, UNENFORCEABLE, OR THAT
THE TECHNOLOGY AND IP RIGHTS OR THE USE THEREOF BY PLUG POWER OR ITS AFFILIATES
ARE INFRINGING THE INTELLECTUAL PROPERTY RIGHTS OF ANY SUCH THIRD PARTY.


(C)           NO LICENSES ON THE TECHNOLOGY AND IP RIGHTS HAVE BEEN GRANTED TO A
THIRD PARTY OR ANY AFFILIATE OF PLUG POWER WITH RESPECT TO THE TERRITORY.  ALL
OTHER LICENSES GRANTED BY PLUG POWER ON THE TECHNOLOGY AND IP RIGHTS ARE
DISCLOSED IN SCHEDULE 8.4(C) HERETO.


(D)           SUBJECT TO THE TERMS OF THE LICENSE AGREEMENT, THE JV COMPANY WILL
HAVE, UPON CLOSING, ACCESS TO ALL  DOCUMENTS AND MATERIALS OWNED BY PLUG POWER
THAT DOCUMENT, DESCRIBE OR EMBODY THE TECHNOLOGY AND IP RIGHTS OR THE SUBJECT
MATTER THEREOF SUFFICIENT TO PERMIT THE JV COMPANY TO EXERCISE ITS RIGHTS
PURSUANT TO THE LICENSE AGREEMENT.

 

 

22

--------------------------------------------------------------------------------

 


 

 

 

 


ARTICLE IX




INDEMNIFICATION


 


 


WITHOUT PREJUDICE TO EACH PARTY’S RIGHT TO SEEK INDEMNIFICATION (THE
“INDEMNIFIED PARTY”) FROM THE OTHER PARTY (THE “INDEMNIFYING PARTY”) FOR ANY
OTHER BREACH OF ITS UNDERTAKINGS UNDER THIS AGREEMENT, THE CONTRIBUTION AND
LICENSE AGREEMENT AND/OR THE ANCILLARY AGREEMENTS, THE INDEMNIFYING PARTY
UNDERTAKES TO INDEMNIFY AND HOLD THE INDEMNIFIED PARTY HARMLESS FROM AND AGAINST
THE LOSSES AND EXPENSES INCURRED BY THE INDEMNIFIED PARTY AND/OR THE JV COMPANY
ARISING FROM ANY BREACH, INACCURACY OF, OR OMISSION IN, ANY REPRESENTATION OR
WARRANTY OF THE INDEMNIFYING PARTY CONTAINED IN ARTICLE VII (WITH RESPECT TO THE
REPRESENTATIONS AND WARRANTIES OF AXANE) OR ARTICLE VIII (WITH RESPECT TO THE
REPRESENTATIONS AND WARRANTIES OF PLUG POWER) HEREIN.

 


ARTICLE X


ADDITIONAL UNDERTAKINGS

 

 


10.1.       NON COMPETE.           

 


(A)          THE PARTIES AGREE THAT THEY WILL NOT CARRY OUT, TAKE ANY INTEREST
OR ENGAGE - IN THE TERRITORY - IN ANY CAPACITY WHATSOEVER (INCLUDING AS A
MINORITY SHAREHOLDER), WHETHER DIRECTLY OR INDIRECTLY AND FOR AS LONG AS THEY
REMAIN SHAREHOLDERS OF THE JV COMPANY, IN ANY DEVELOPMENT AND/OR SALES ACTIVITY
DIRECTLY COMPETING WITH THE PROJECT.  


(B)          PARAGRAPH (A) ABOVE SHALL NOT PREVENT PLUG POWER FROM DIRECTLY
PURSUING SPECIFIC OPPORTUNITIES FALLING WITHIN THE SCOPE OF THE PROJECT WITH
CUSTOMERS LOCATED WITHIN THE TERRITORY. PLUG POWER SHALL HOWEVER GIVE PRIOR
WRITTEN NOTICE THEREOF TO AND REQUEST THE JV COMPANY WHETHER THE JV COMPANY
WANTS TO PURSUE THIS OPPORTUNITY.  FOR THIS PURPOSE, PLUG POWER SHALL PROVIDE
THE JV COMPANY IN WRITING WITH A PRELIMINARY ASSESSMENT OF THE MAIN FEATURES OF
THE CONTEMPLATED CUSTOMER ARRANGEMENT, INCLUDING, IF AVAILABLE, INFORMATION
REGARDING THE CUSTOMER REQUIREMENTS AND THE TRANSACTION TERMS AND CONDITIONS.
THE BOARD OF DIRECTORS OF THE JV COMPANY SHALL HAVE FOURTEEN (14) BUSINESS DAYS
FOLLOWING RECEIPT OF THE ABOVE NOTIFICATION TO MAKE A DECISION AS A RESERVED
MATTER TO ACCEPT THAT PLUG POWER PURSUES THIS OPPORTUNITY INDEPENDENTLY OF THE
JV COMPANY. 


IF THE BOARD OF DIRECTORS DECIDES NOT TO PURSUE THIS OPPORTUNITY ITSELF, IT
SHALL GIVE PLUG POWER A WRITTEN WAIVER OF THE JV COMPANY'S EXCLUSIVITY WITHIN
THE ABOVE TIME PERIOD. SAID WAIVER SHALL COVER THE PARTICULAR CUSTOMER FOR THE
SPECIFIC SITE REFERRED TO IN THE INFORMATION PROVIDED TO THE JV COMPANY, IT
BEING SPECIFIED THAT ANY FUTURE ARRANGEMENT WITH THE SAME CUSTOMER BUT RELATING
TO A DIFFERENT SITE OF THE CUSTOMER IN THE TERRITORY SHALL FOLLOW THE SAME
PROCESS AND BE SUBMITTED TO THE JV COMPANY. SUCH WAIVER SHALL FURTHER NOT BE
UNREASONABLY WITHHELD BY THE JV COMPANY. FAILURE OF THE JV COMPANY TO ISSUE A
WRITTEN RESPONSE WITHIN THE ABOVE FOURTEEN (14) BUSINESS DAY PERIOD SHALL MEAN
THAT THE JV COMPANY DOES NOT WISH TO PURSUE THE OPPORTUNITY AND THAT PLUG POWER
IS FREE TO PURSUE ITS INITIATIVE INDEPENDENTLY OF THE JV COMPANY.  IF THE JV
COMPANY INITIALLY DECIDES TO PURSUE THE OPPORTUNITY BUT THEREAFTER AT ANY TIME
STOPS THE RELATED DISCUSSIONS WITH THE CUSTOMER OR THE DISCUSSIONS BETWEEN THE
CUSTOMER AND THE JV COMPANY CEASE DEFINITIVELY AND THE JV COMPANY DECIDES NOT TO
CONCLUDE THE TRANSACTION, IT SHALL INFORM PLUG POWER THEREOF AND PLUG POWER
SHALL AGAIN BE FREE TO FURTHER PURSUE SUCH OPPORTUNITY ON ITS OWN.

 

 

 

23

--------------------------------------------------------------------------------

 



(C)          THE PROVISIONS OF THIS SECTION 10.1 SHALL NOT PREVENT THE PARTIES
FROM CARRYING ON THEIR RESPECTIVE EXISTING ACTIVITIES OUTSIDE THE SCOPE OF THE
JV COMPANY (INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE SUPPLY AND SALE BY ANY
ENTITY OF THE AIR LIQUIDE GROUP OF HYDROGEN GAS AND/OR HYDROGEN REFUELING
STATIONS AND/OR HYDROGEN PRODUCTION UNITS TO ANY THIRD PARTY, WHETHER OR NOT IN
THE HANDLING MARKET, AND FUEL CELL SYSTEMS OUTSIDE OF THE HANDLING MARKET IN THE
TERRITORY AND FUEL CELL SYSTEMS IN THE HANDLING MARKET OUTSIDE OF THE
TERRITORY). FOR THE AVOIDANCE OF DOUBT, THE JV COMPANY SHALL, WITHIN THE SCOPE
OF THE PROJECT AND WITHIN THE TERRITORY, BE FREE TO ENTER INTO ANY COMMERCIAL
ARRANGEMENT WITH A CUSTOMER WHICH SECURES ITS HYDROGEN GAS SUPPLY, SOLUTIONS AND
STATIONS FROM COMPETITORS OF THE AIR LIQUIDE GROUP. WITHOUT PREJUDICE TO SECTION
13.2 PLUG POWER SHALL BE FREE TO ENTER INTO ANY RELATIONSHIP WITH ANY
COMPETITORS OF THE AIR LIQUIDE GROUP OUTSIDE THE SCOPE OF THE PROJECT AND/OR
OUTSIDE THE TERRITORY.


(D)           IN THE EVENT OF THE EXERCISE OF THE IP CLAIM PUT OPTION, THE FIRST
PUT OPTION AND/OR THE SECOND PUT OPTION, THE PARTIES SHALL NEGOTIATE IN GOOD
FAITH AND SEEK TO AGREE ON THE TERMS OF A DISTRIBUTION AGREEMENT WHEREBY AXANE
AND/OR ITS AFFILIATE MAY DISTRIBUTE GENDRIVE UNITS IN THE TERRITORY. 

 


10.2.       NON SOLICITATION. THE PARTIES AGREE FOR THEMSELVES AND FOR ANY OF
THEIR AFFILIATES THAT THEY AND THEIR AFFILIATES WILL NOT, FOR AS LONG THEY
REMAIN PARTIES TO THIS AGREEMENT SHAREHOLDERS OF THE JV COMPANY AND DURING A
PERIOD OF THREE (3) YEARS THEREAFTER, WHETHER DIRECTLY OR INDIRECTLY:

 


(A)          SOLICIT OR ENTICE AWAY OR KNOWINGLY ENCOURAGE ANY OF THE EXECUTIVE
EMPLOYEES (CADRES) OR CORPORATE OFFICERS OF THE JV COMPANY OR OF THE OTHER PARTY
OR ITS AFFILIATES OR INITIATE ANY CONTACT WITH ANY OF THE EXECUTIVE EMPLOYEES
(CADRES) OR CORPORATE OFFICERS OF THE JV COMPANY OR OF THE OTHER PARTY OR ITS
AFFILIATES EITHER TO LEAVE HIS OR HER EMPLOYMENT POSITION (WHETHER OR NOT THE
EMPLOYEE WOULD, BY LEAVING, COMMIT A BREACH OF HIS OR HER EMPLOYMENT CONTRACT)
OR OFFICE IN THE JV COMPANY OR IN THE OTHER PARTY OR ITS AFFILIATES; OR


(B)          EMPLOY ANY OF THE EXECUTIVE EMPLOYEES (CADRES) OR CORPORATE
OFFICERS OF THE JV COMPANY OR OF THE OTHER PARTY OR ITS AFFILIATES OR CALL UPON
THE SERVICES OF SUCH A PERSON IN A PROFESSIONAL CAPACITY (E.G., INDEPENDENT
CONSULTANT, EMPLOYEE, DIRECTOR, CORPORATE OFFICER, SHAREHOLDER, PARTNER).

The terms of this Section 10.2 shall not be construed as prohibiting any of the
Parties to seek to employ any of the employees or corporate officers of the JV
Company which initially were the relevant Party’s own employees or corporate
officers.

 


10.3.      THE PARTIES ACKNOWLEDGE THAT COMPENSATORY REMEDIES UNDER LAW MAY NOT
BE ADEQUATE WITH RESPECT TO A BREACH OF THE PROHIBITIONS CONTAINED IN SECTIONS
10.1 AND 10.2 REGARDING NON COMPETITION AND NON SOLICITATION.  ACCORDINGLY, IT
IS THE INTENTION OF THE PARTIES THAT SUCH PROHIBITIONS BE SPECIFICALLY ENFORCED
IN EVERY RESPECT.

 


10.4.       IP STUDY AND IP CLAIMS

 

(a)           Within thirty (30) days of Closing, the JV Company shall hire a
counsel admitted to practice before the European Patent Office, chosen by the
Parties, having experience relevant to the Technology and IP Rights (the “Study
Counsel”) to perform a study of Third Party intellectual property rights
potentially relevant to the development and sale of integrated cost competitive
hydrogen fuel cell systems for and to the European handling market (the
“Study”).  Within fifteen (15) days of their hire, Study Counsel shall propose
to the JV Company and the Parties a process, timeline, and cost for conducting
the Study (the “Study Proposal”) with results to be returned on or before June
1, 2012.  The Parties and the JV Company shall discuss the Study Proposal, with
Study Counsel beginning work on the Study once the Parties and the JV Company
have agreed to a final form of the Study Proposal.  The fees relating to the
Study shall not exceed EUR 75,000 (seventy five thousand euros) and such fees
shall be equally shared between Plug Power and Axane.  

 

 

24

--------------------------------------------------------------------------------

 



(B)          THE PARTIES AND THE JV COMPANY SHALL AGREE ON AND UNDERTAKE
COMMERCIALLY REASONABLE MEASURES IN RESPONSE TO ISSUES OR POTENTIAL CLAIMS
IDENTIFIED BY THE STUDY INCLUDING, BUT NOT LIMITED TO, ONE OR MORE OF, IN
RESPECT OF A PARTICULAR ISSUE OR POTENTIAL CLAIM: (I) NO ACTION AT ALL, (II)
SECURING AN OPINION OF COUNSEL AS TO NON-INFRINGEMENT OR INVALIDITY, (III)
OBTAINING A LICENSE OF APPROPRIATE SCOPE, AND/OR (IV) REDESIGNING THE TECHNOLOGY
AND IP RIGHTS.


(C)           IF A THIRD PARTY CLAIM IS MADE IN WRITING ON OR BEFORE DECEMBER
31, 2012 AGAINST THE JV COMPANY AND/OR PLUG POWER ALLEGING THAT THE TECHNOLOGY
AND IP RIGHTS, THE JV COMPANY, AND/OR PLUG POWER, BY REASON OF ITS ACTIVITIES
WITH THE JV COMPANY, INFRINGE A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHT (A
“THIRD PARTY CLAIM”), THEN THE PARTIES AND THE JV COMPANY SHALL DISCUSS IN GOOD
FAITH THE COMMERCIALLY REASONABLE MEASURES TO RESPOND TO THE THIRD PARTY CLAIM
INCLUDING, BUT NOT LIMITED TO, ONE OR MORE OF: (I) PROCURING FOR THE JV COMPANY
THE RIGHT TO CONTINUE USING THE ALLEGEDLY INFRINGING SUBJECT MATTER, (II)
MODIFYING THE ALLEGEDLY INFRINGING SUBJECT MATTER TO BECOME NON-INFRINGING,
(III) DEFENDING SUCH THIRD PARTY CLAIM AND/OR (IV) REPLACING THE ALLEGEDLY
INFRINGING SUBJECT MATTER WITH A NON-INFRINGING REPLACEMENT. 


(D)           IN THE EVENT THAT THE PARTIES FAIL TO REACH AN AGREEMENT ON A
COMMERCIALLY REASONABLE RESOLUTION TO ANY SUCH THIRD PARTY CLAIM WITHIN SIXTY
(60) DAYS FOLLOWING THE NOTIFICATION OF THE THIRD PARTY CLAIM TO THE JV COMPANY,
AXANE SHALL THEN HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT THE LATEST WITHIN
NINETY (90) DAYS FOLLOWING THE NOTIFICATION OF THE THIRD PARTY CLAIM TO THE JV
COMPANY, TO GIVE PLUG POWER NOTICE (THE “IP CLAIM PUT OPTION NOTICE”) OF THE
EXERCISE BY AXANE OF ITS OPTION TO SELL THE TOTAL AMOUNT OF JV COMPANY SHARES
HELD BY AXANE AND/OR ITS AFFILIATES AS AT SUCH DATE FOR THE PRICE DETERMINED IN
SECTION 10.4(G) (THE “IP CLAIM PUT OPTION”).


(E)           PLUG POWER, WITHIN A THIRTY (30) DAY PERIOD FOLLOWING THE DATE OF
THE IP CLAIM PUT OPTION NOTICE, MAY ELECT (THE “INDEMNITY OPTION NOTICE”) TO
HOLD HARMLESS THE JV COMPANY, AXANE AND ITS AFFILIATES AGAINST THE THIRD PARTY
CLAIM, DEFEND AND INDEMNIFY THE JV COMPANY, AXANE AND ITS AFFILIATES THE FULL
AMOUNTS OF LOSSES AND EXPENSES INCURRED AS A RESULT THEREOF (THE “INDEMNITY
OPTION”). PLUG POWER SHALL REIMBURSE THE JV COMPANY, AXANE AND ITS AFFILIATES
THE AMOUNT OF ANY INDEMNITY IN CASE THE JV COMPANY, AXANE AND ANY OF ITS
AFFILIATES ARE ORDERED TO PAY SUCH AMOUNT BY AN ENFORCEABLE COURT DECISION,
SUBJECT TO THE RIGHT OF PLUG POWER TO RECEIVE ANY PORTION OF SUCH AMOUNT THAT
WOULD BE REPAID THEREAFTER, INTERESTS INCLUDED, TO THE JV COMPANY, AXANE AND ANY
OF ITS AFFILIATES.

 

 

 

25

 

--------------------------------------------------------------------------------

 


 

 

 

 


IN CASE PLUG POWER EXERCISES ITS INDEMNITY OPTION, THE IP CLAIM PUT OPTION SHALL
BE DEEMED CANCELLED AND THE TRANSFER OF THE AXANE'S JV COMPANY SHARES IN
ACCORDANCE WITH THE IP CLAIM PUT OPTION SHALL NOT BE COMPLETED. IN THE EVENT
THAT PLUG POWER AGREES TO THE INDEMNITY OPTION, THEN PLUG POWER SHALL CONTROL
ALL LITIGATION, NEGOTIATION AND SETTLEMENTS RELATING TO THE THIRD PARTY CLAIM
WITH COUNSEL OF PLUG POWER’S CHOICE, WILL BEAR ALL OF THE COSTS AND EXPENSES
RELATING THERETO AND WILL REASONABLY TAKE INTO ACCOUNT THE COMMERCIAL INTERESTS
OF THE JV COMPANY.  PLUG POWER SHALL NOT SETTLE ANY THIRD PARTY CLAIM IF SUCH
SETTLEMENT CONTAINS A STIPULATION TO, OR AN ADMISSION OR ACKNOWLEDGMENT OF, ANY
WRONGDOING (WHETHER IN TORT OR OTHERWISE) ON THE PART OF THE JV COMPANY OR AXANE
WITHOUT THE AFFECTED PARTY’S CONSENT.


(F)           IF PLUG POWER HAS NOT EXERCISED ITS INDEMNITY OPTION, THE PARTIES
SHALL PROCEED TO THE TRANSFER OF THE SHARES PURSUANT TO THE IP CLAIM PUT OPTION
ON A DATE TO BE AGREED BY AXANE AND PLUG POWER AND NO LATER THAN THE NINETIETH
(90) DAY FOLLOWING THE RECEIPT BY PLUG POWER OF THE IP CLAIM PUT OPTION NOTICE
(THE “IP CLAIM PUT OPTION TRANSFER DATE”). ON THE IP CLAIM PUT OPTION TRANSFER
DATE, PLUG POWER AND AXANE (OR ANY DESIGNATED AFFILIATE THEREOF) SHALL ENTER
INTO A SHARE TRANSFER AGREEMENT IN THE FORM OF THE DRAFT ATTACHED HERETO AS
SCHEDULE 10.4(F) (THE “SHARE TRANSFER AGREEMENT”).  PLUG POWER SHALL PAY ALL
RELEVANT TRANSFER TAXES (DROITS D'ENREGISTREMENT), IF ANY, DUE UPON THE TRANSFER
OF THE JV COMPANY SHARES. 


(G)          FOR THE PURPOSES OF THE IP CLAIM PUT OPTION, THE PRICE TO BE PAID
BY PLUG POWER TO AXANE FOR THE RELEVANT JV COMPANY SHARES (THE “IP CLAIM PUT
OPTION PRICE”) ON THE IP CLAIM PUT OPTION TRANSFER DATE SHALL BE EQUAL TO THE
PAID-UP NOMINAL VALUE OF THE JV COMPANY SHARES INCREASED BY THE SHARE PREMIUM
PAID IN BY AXANE AND/OR ITS AFFILIATES AS AT SUCH IP CLAIM PUT OPTION TRANSFER
DATE.


(H)           AS PROMPTLY AS POSSIBLE FOLLOWING THE IP CLAIM PUT OPTION TRANSFER
DATE AND WITHIN THREE (3) MONTHS FOLLOWING SAID IP CLAIM PUT OPTION TRANSFER
DATE AT THE LATEST, EXCEPT IF SPECIFIED OTHERWISE IN THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT (THE “PERIOD”) (I) ALL CONTRACTS (INCLUDING, THE SUBLEASE
AGREEMENT AND THE AXANE OPERATIONAL SERVICES AGREEMENT), COMMITMENTS, GUARANTEES
OR OTHER OUTSTANDING OBLIGATIONS BINDING ON OR ISSUED BY AXANE AND/OR ANY OF ITS
AFFILIATES FOR THE PURPOSES OF THE ACTIVITIES OF THE JV COMPANY, SHALL BE
TERMINATED (AND AXANE SHALL ACCEPT AND SHALL CAUSE ITS AFFILIATES TO ACCEPT SUCH
TERMINATION) AND (II) PLUG POWER SHALL SUBSTITUTE ITSELF OR ANY OF ITS
AFFILIATES TO AXANE AND/OR ITS AFFILIATES TO THE PERFORMANCE OF ANY SUCH
OUTSTANDING OBLIGATION AND/OR THE ISSUANCE OF ANY SUCH GUARANTEE


FOR THE PURPOSES OF THIS PARAGRAPH (H), THE PARTIES SHALL SEEK TO OBTAIN THE
REQUIRED CONSENTS OF OSEO INNOVATION AND THE RELEVANT BENEFICIARIES UNDER THE
H2E COLLABORATION PROGRAM OR OTHERWISE AND/OR ANY OTHER RELEVANT THIRD PARTY AND
AXANE SHALL PROVIDE ITS REASONABLE ASSISTANCE TO PLUG POWER IN ORDER TO SEEK TO
COMPLETE THIS TERMINATION AND SUBSTITUTION WITH A VIEW TO MITIGATE THE ADVERSE
EFFECT FOR THE JV COMPANY. THIS ASSISTANCE SHALL HOWEVER AT NO TIME BE CONSTRUED
AS AN UNDERTAKING OF AXANE AND/OR ANY OF ITS AFFILIATES TO MAINTAIN CERTAIN
GUARANTEES, MAKE ANY FINANCIAL COMMITMENT AND/OR ISSUE NEW GUARANTEES.  


 

 

 

26

--------------------------------------------------------------------------------

 


 

 

 

 


NOTWITHSTANDING THE ABOVE, IF OSEO INNOVATION AND/OR THE RELEVANT BENEFICIARIES
DECLINE TO GRANT THE APPROPRIATE CONSENTS UNDER THE H2E COLLABORATION PROGRAM
WITHIN THE PERIOD, AXANE SHALL CONTINUE TO PROVIDE THE RELATED GUARANTEES ISSUED
BY AXANE AND/OR ITS AFFILIATES TO OSEO INNOVATION ON BEHALF OF THE JV COMPANY,
IF AND SUBJECT TO PLUG POWER PROVIDING, WITHIN FIFTEEN (15) DAYS FOLLOWING THE
EXPIRY OF THE PERIOD, AXANE AND/OR ITS AFFILIATES WITH (I) BACK-TO-BACK
GUARANTEES COVERING ALL THE OBLIGATIONS OF AXANE AND ITS AFFILIATES TOWARDS OSEO
INNOVATION RESULTING FROM THE ACTIVITIES OF THE JV COMPANY AND (II) A VALID AND
ENFORCEABLE PLEDGE OVER ALL THE JV COMPANY SHARES HELD BY PLUG POWER AND/OR ITS
AFFILIATES AS A SECURITY FOR THE OBLIGATIONS RESULTING FROM SUCH BACK-TO-BACK
GUARANTEES. THE ABOVE MENTIONED GUARANTEES, BACK-TO-BACK GUARANTEES AND
ASSOCIATED PLEDGE SHALL CEASE TO EXIST AND BE RELEASED UPON THE FULL
SATISFACTION OF ALL THE OBLIGATIONS OF THE JV COMPANY TOWARDS OSEO INNOVATION
UNDER H2E COLLABORATION PROGRAM.  THE PARTIES SHALL MAKE THEIR BEST EFFORTS TO
OBTAIN THE RELEASE OF AXANE AND ITS AFFILIATES FROM ANY AND ALL THEIR
OBLIGATIONS UNDER ANY OUTSTANDING GUARANTEE(S) IN THE EVENT PLUG POWER AND/OR
ITS AFFILIATES CEASE TO BE COLLECTIVELY THE MAJORITY SHAREHOLDER OF THE JV
COMPANY.


 


THE OBLIGATIONS OF THE PARTIES UNDER THIS SECTION 10.4(H) ARE REFERRED TO
HEREAFTER AS THE “TERMINATION OBLIGATIONS”).

 

 


10.5.       CIRCUIT BREAKER

 


(A)           AS SOON AS POSSIBLE AFTER THE SIGNING OF THIS AGREEMENT, THE
PARTIES SHALL SEEK, AND CAUSE THE JV COMPANY TO SEEK, THE OSEO APPROVAL IN
ACCORDANCE WITH SECTION 2.3.1(E);


(B)          UNTIL THE OBTAINING OF THE OSEO APPROVAL, THE JV COMPANY SHALL
CARRY OUT ITS BUSINESS IN ACCORDANCE WITH THE BUSINESS PLAN AND IN PARTICULAR,
SHALL PAY TO THE PARTIES OR THEIR AFFILIATES, AS THE CASE MAY BE, ANY AMOUNTS
DUE IN RESPECT OF THE ANCILLARY AGREEMENTS;


(C)           FROM THE EARLIER OF (I) THE DATE ON WHICH AXANE CONFIRMS TO PLUG
POWER THAT THE OSEO APPROVAL HAS NOT BEEN OBTAINED OR (II) JUNE 30, 2012, IF THE
OSEO APPROVAL IS NOT YET OBTAINED BY THAT DATE, THE PARTIES SHALL WORK TOGETHER
IN ORDER TO TRY TO REACH AN AGREEMENT IN GOOD FAITH ON THE FUTURE OF THE JV
COMPANY, AND IN PARTICULAR ON ANY ALTERNATIVE WAY OF FINANCING THE JV COMPANY,
SUBJECT ALWAYS TO THE PROVISIONS OF ARTICLE III AND ARTICLE XV. FROM THIS DATE
FORWARD, THE JV COMPANY SHALL NOT INCUR ANY NEW EXPENSES (EXCEPT CONTINUED LABOR
EXPENSES) UNTIL THE PRIOR WRITTEN APPROVAL OF THE PARTIES ON A REVISED BUDGET
(INCLUDING FINANCING PLAN) WITH RESPECT TO THE JV COMPANY;


(D)           IF THE OSEO APPROVAL IS NOT OBTAINED BY SEPTEMBER 30, 2012, EITHER
PARTY MAY WITHIN A THIRTY (30) DAY PERIOD FOLLOWING SEPTEMBER 30, 2012, NOTIFY
TO THE OTHER PARTY (A “WIND-UP NOTICE”), THAT THE JV COMPANY BE WOUND UP.
FOLLOWING ANY WIND-UP NOTICE, THE PARTIES WILL (I) CONSULT EACH OTHER AND EACH
USE THEIR COMMERCIALLY REASONABLE EFFORTS TO COMPLETE SUCH WINDING-UP IN AN
ORDERLY FASHION AS SOON AS POSSIBLE, (II) VOTE AT ANY SHAREHOLDERS MEETINGS THE
DISSOLUTION OF THE COMPANY AND THE APPOINTMENT OF A LIQUIDATOR, AND (II) TAKE
ALL NECESSARY ACTIONS TO TERMINATE THE ANCILLARY AGREEMENTS (AND THE LICENSE
AGREEMENT IN PARTICULAR), AS SOON AS POSSIBLE;


(E)           THE FINANCIAL RESOURCES OF THE JV COMPANY, INCLUDING THE AXANE
CONTRIBUTION TO THE EXTENT NECESSARY, SHALL BE USED TO COVER ANY LIABILITIES OF
THE JV COMPANY AND LIQUIDATION COSTS, WHICH WILL INCLUDE ANY DIRECT INVENTORY
COSTS RESULTING FROM THE JV COMPANY ORDERS, INCURRED BY PLUG POWER UNTIL THE
DATE OF THE WIND-UP NOTICE;


(F)            UPON THE DISSOLUTION, ANY JV COMPANY IP DEVELOPED BY THE JV
COMPANY SHALL BECOME THE PROPERTY OF PLUG POWER ONLY, WITHOUT ANY OBLIGATION TO
GRANT A LICENSE TO AXANE, AS AN EXCEPTION TO SECTION 18.3;


(G)           FOR A PERIOD OF THREE (3) YEARS FROM THE LIQUIDATION EFFECTIVE
DATE, AXANE AND ANY OF ITS AFFILIATES SHALL NOT CARRY OUT, TAKE ANY INTEREST OR
ENGAGE IN THE TERRITORY, IN ANY CAPACITY WHATSOEVER (INCLUDING AS A MINORITY
SHAREHOLDER), WHETHER DIRECTLY OR INDIRECTLY, IN ANY DEVELOPMENT AND/OR SALES
ACTIVITY COMPETING WITH THE PROJECT AS AN EXCEPTION TO SECTION 10.1;


(H)           FOR THE AVOIDANCE OF DOUBT, PLUG POWER SHALL NOT BE BOUND BY ANY
NON-COMPETE OBLIGATION AS FROM THE DISSOLUTION EFFECTIVE DATE.

27

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

 

TITLE II - SHAREHOLDERS’ AGREEMENT

 

 

 


ARTICLE XI

CAPITAL AND SHARES OF THE JV COMPANY


 

 


11.1.      SHARE CAPITAL OF THE JV COMPANY

 

11.1.1     Immediately after the Closing Date and subject to Section 3.2.3(ii),
the share capital of the JV Company shall be divided into the relevant number of
the JV Company Shares to remunerate the Axane Contribution and the Plug Power
Contribution and which shall be allocated between Axane and Plug Power on a
respective 55% and 45% basis.

 

11.1.2     For the purposes of Title II to this Agreement, Axane, Plug Power and
any future shareholder of the JV Company shall collectively be referred to as
the “Shareholders of the JV Company”.

 


11.2.       TRANSFER OF THE JV COMPANY SHARES

 


11.2.1     TRANSFER OF THE JV COMPANY SHARES TO AFFILIATES


(A)          THE SHAREHOLDERS OF THE JV COMPANY SHALL HAVE THE RIGHT TO TRANSFER
ALL OR A PORTION OF THE JV COMPANY SHARES TO ANY OF THEIR RESPECTIVE AFFILIATES,
IT BEING SPECIFIED THAT IN THE CASE OF SUCH A TRANSFER, THE TRANSFERRING
SHAREHOLDER OF THE JV COMPANY SHALL NOT BE RELEASED FROM ANY OF ITS OBLIGATIONS
HEREUNDER (A “PERMITTED TRANSFER”).


(B)          IN THE CASE OF A PERMITTED TRANSFER, THE AFFILIATE CONCERNED SHALL
(X) ADHERE WITHOUT ANY RESERVE OR LIMITATION TO THE TERMS OF THIS AGREEMENT AND
SHALL EXPRESSLY UNDERTAKE ALL OF THE OBLIGATIONS OF THE TRANSFERRING SHAREHOLDER
OF THE JV COMPANY (WHILE NOT RELEASING SUCH TRANSFERRING SHAREHOLDER) AND (Y)
SIGN ALL RELEVANT LEGAL DOCUMENTATION TO ENSURE THAT SHOULD THE TRANSFERRING
SHAREHOLDER OF THE JV COMPANY CEASE TO CONTROL SUCH AFFILIATE, SAID AFFILIATE
SHALL BE OBLIGATED TO REASSIGN THE TRANSFERRED JV COMPANY SHARES TO THE INITIAL
TRANSFERRING SHAREHOLDER OF THE JV COMPANY.


11.2.2     TRANSFER OF THE JV COMPANY SHARES TO THIRD PARTIES


(A)           LOCK-UP PERIOD

No Party may, without the prior written approval of the other Party (which may
be withheld at the sole discretion of each such Party), Transfer all or a
portion of the JV Company Shares to any Third Party between the Closing Date and
December 31, 2013. Any purported Transfer in violation of this Section 11.2.2(a)
shall be void.

 


(B)          PRE-EMPTION RIGHT

As from January 1, 2014, any Transfer of the Shares of the JV Company to any
Third Party other than a Permitted Transfer shall be subject to the following
conditions:

 

28

--------------------------------------------------------------------------------

 


 

 

 

 

(i)            a Shareholder of the JV Company wishing to Transfer all or part
of its JV Company Shares to a Third Party (the “Selling Shareholder”) shall give
a notice in writing (a “Transfer Notice”) to the other Parties and to the Board
of Directors, specifying the number of shares for which the transfer is planned
(the “Offered Shares”) and the price offered and if applicable, other materials
terms offered by the Third Party purchaser (the “Third Party Purchaser”) to the
Selling Shareholder.

 

Each Shareholder of the JV Company shall have a preemption right to purchase the
Offered Shares at the purchase price and other terms specified in the Transfer
Notice.  Each Shareholder of the JV Company shall, within thirty (30) days (as
from the date of receipt of the notification from the Selling Shareholder)
notify in writing to the Selling Shareholder and the Board of Directors its
intention to purchase the Offered Shares (specifying the number thereof) at the
purchase price and other terms specified in the Transfer Notice.

 

In the event that all or part of the Offered Shares are not purchased by the
Shareholders of the JV Company at the end of the above process, the Selling
Shareholder shall be free to Transfer all of the Offered Shares to the Third
Party Purchaser within a period of sixty (60) days following the notification to
be addressed to the Selling Shareholder by the Chairman or the Vice Chairman
confirming that all or part of the Offered Shares have not been purchased by the
Shareholders of the JV Company;

 

(ii)       Plug Power hereby specifies that the Transfer of all or portion of
its JV Company Shares to any Third Party or, if applicable to Axane and/or any
of its Affiliates, shall not affect in any way whatsoever the rights of the JV
Company over the Technology and IP Rights as resulting from the License
Agreement, subject always to the provisions of this Agreement.

 

(iii)       subject to the limitations contained in paragraph (i) above, the
Transfer by Axane of any of its JV Company Shares to a Third Party shall be
subject to the following provisions:

 

-      the Third Party Purchaser shall not conduct nor have a majority interest
in a company which conducts business activities which directly or through an
Affiliate compete with the activities of the JV Company or of Plug Power or its
Affiliates;

 

-      by adhering to the Agreement under the terms of paragraph (vi) below, the
Third Party Purchaser shall irrevocably undertake to satisfy Axane’s outstanding
obligations under Section 3.1.1 (including paying up any outstanding capital
contributions) and Article XII hereto;

 

-     as a prior condition to the Transfer, the Third Party Purchaser shall
undertake, if, as a result of the Transfer of any JV Company Shares by Axane
and/or any of its Affiliates to a Third Party, Oseo Innovation or any other
funding Public Authority notifies the JV Company of its decision to terminate
any outstanding funding commitment, to contribute to the JV Company the
equivalent of any such terminated Oseo Innovation and/or other Public Authority
funding;

 

29

--------------------------------------------------------------------------------

 


 

 

 

 

(iv)      subject to the limitations contained in paragraph (i) above, Plug
Power shall in no event seek to Transfer nor Transfer any of its JV Company
Shares to any entity of the Linde, Air Products and/or Praxair groups;

 

(v)       as a prior condition to any Transfer, the Selling Shareholder shall
cause the Third Party Purchaser to adhere to the terms of the Agreement and
endorse any undertakings of the Selling Shareholder by executing an adhesion
certificate (the “Adhesion Certificate”) substantially in the same form of the
draft attached as Schedule 11.2.2(b)(v) hereto; and

 

(vi)      any Transfer of the JV Company Shares made in violation of the
provisions of this Section 11.2.2(b) shall be null and void and shall not be
binding on the JV Company.

 


11.2.3    TRANSFER OF NON FULLY PAID UP JV COMPANY SHARES

(a)              If, pursuant to Articles X, XI and/or XII or under any other
provision of the Agreement, Axane transfers to Plug Power all or part of its JV
Company Shares which are not fully paid up, Plug Power hereby undertakes to:

 

(i)        take over any outstanding payment obligations attached to the JV
Company Shares (and hereby automatically releases Axane and/or its Affiliates
from any such obligations);

 

(ii)       indemnify Axane and/or its Affiliates in case, following any claim
made by the JV Company and/or any Third Party, Axane and/or its Affiliates has
to pay any such outstanding amount, for the amount actually paid by Axane and/or
its Affiliates (i.e., any such outstanding amount plus interest, if any); and

 

(iii)       fully indemnify Axane and/or its Affiliates against any Expenses
incurred as a result of any failure by Plug Power to perform its obligations
under (i) above and/or of any claim referred to in (ii) above;

 

all in addition to the Termination Obligations of the Parties and without
prejudice to the right of Plug Power and of any subsequent transferee of the JV
Company Shares (i) to decide to reduce the capital and the outstanding payment
obligations, such decision being taken in accordance with applicable law after
the transfer of the Shares by Axane and/or its Affiliates, and/or (ii) to seek
indemnification from any subsequent transferee of such JV Company Shares, if
any.

 

(b)              Axane shall notify Plug Power of any claim made by the JV
Company and/or a Third Party referred to in paragraph (a) above.  Unless Axane
receives, within fifteen (15) days of such notification, (i) written
instructions from Plug Power not to pay any amount under such claim nor incur
any related Expenses, (ii) together with valid justification that any such
amount is not due, Axane shall be free to settle such claim and satisfy any
payment thereunder, all without prejudice to its rights to indemnification under
paragraph (a) above.   

 


11.2.4    IF, PURSUANT TO ARTICLES X, XI AND/OR XII OR UNDER ANY OTHER PROVISION
OF THE AGREEMENT, AXANE TRANSFERS TO PLUG POWER ALL OF ITS JV COMPANY SHARES,
PLUG POWER SHALL CAUSE THE JV COMPANY TO LEAVE THE FACILITIES OCCUPIED UNDER THE
SUB-LEASE AGREEMENT IN ACCORDANCE WITH SECTION 2.4(B). 

30

--------------------------------------------------------------------------------

 


 

 

 

 


ARTICLE XII

CALL AND PUT OPTIONS

 


12.1.      CALL OPTIONS

 


12.1.1    FIRST CALL OPTION

 


(A)          AXANE HEREBY GRANTS TO PLUG POWER AN IRREVOCABLE OPTION TO PURCHASE
(THE “FIRST CALL OPTION”) FROM AXANE A NUMBER OF JV COMPANY SHARES WHICH WOULD
ALLOW PLUG POWER TO HOLD 65% OF THE SHARE CAPITAL OF THE JV COMPANY ON A FULLY
DILUTED BASIS. FOR THE AVOIDANCE OF DOUBT, PLUG POWER SHALL EXERCISE ITS FIRST
CALL OPTION ON ALL THE JV COMPANY SHARES (AND NOT A PORTION ONLY) HELD BY AXANE
AND/OR ITS AFFILIATES WHICH ARE REQUIRED FOR PLUG POWER TO HOLD 65% OF THE SHARE
CAPITAL OF THE JV COMPANY ON A FULLY DILUTED BASIS. PLUG POWER HEREBY ACCEPTS
SAID FIRST CALL OPTION, AS AN OPTION ONLY.

 


(B)          AS AN EXCEPTION TO PARAGRAPH (A) ABOVE, IF AXANE HAS SOLD PART OF
ITS JV COMPANY TO A THIRD PARTY PURSUANT TO SECTION 11.2.2(B), THE FIRST CALL
OPTION MAY BE EXERCISED ON ALL (AND NOT A PORTION ONLY) OF THE REMAINING JV
COMPANY SHARES HELD BY AXANE AND/OR ANY OF ITS AFFILIATES ON THE EXERCISE DATE
OF THE FIRST CALL OPTION.

 


(C)          PLUG POWER MAY EXERCISE THE FIRST CALL OPTION AT ANY TIME BETWEEN
JANUARY 4, 2016 AND JANUARY 29, 2016 (THE “FIRST CALL OPTION PERIOD”).

 


(D)          FOR THE PURPOSES OF THE EXERCISE OF THE FIRST CALL OPTION, PLUG
POWER SHALL SEND, WITHIN THE FIRST CALL OPTION PERIOD, A WRITTEN NOTICE (THE
“FIRST CALL OPTION NOTICE”) TO AXANE.  SAID FIRST CALL OPTION NOTICE SHALL SET
FORTH (I) THE NUMBER OF JV COMPANY SHARES PLUG POWER WISHES TO PURCHASE, AND
(II) THE FORMULA CHOSEN BY PLUG POWER FOR THE PURPOSE OF THE CALCULATION OF THE
FIRST CALL OPTION PRICE, IN COMPLIANCE WITH THE TERMS OF PARAGRAPH (G) BELOW.

 


(E)          ON A DATE TO BE AGREED BY AXANE AND PLUG POWER AND NOT LATER THAN
THE 45TH (FORTY-FIFTH) BUSINESS DAY FOLLOWING DATE OF THE FIRST CALL OPTION
NOTICE (THE “FIRST CALL OPTION TRANSFER DATE”), PLUG POWER AND AXANE (OR ANY
DESIGNATED AFFILIATE THEREOF) SHALL ENTER INTO A SHARE TRANSFER AGREEMENT IN THE
FORM OF THE DRAFT ATTACHED HERETO AS SCHEDULE 10.4(F).  PLUG POWER SHALL PAY ALL
RELEVANT TRANSFER TAXES (DROITS D'ENREGISTREMENT), IF ANY, DUE UPON THE TRANSFER
OF THE SHARES. IF REQUIRED, PLUG POWER SHALL BE ENTITLED TO APPLY FOR THE
TRANSFER REGISTRATION PURSUANT TO SECTION 12.1.4 BELOW.

 


(F)           AS PROMPTLY AS POSSIBLE AFTER THE FIRST CALL OPTION NOTICE BUT
WITHOUT CONSTITUTING A CONDITION PRECEDENT TO THE TRANSFER OF THE JV SHARES
UNDER THE FIRST CALL OPTION, THE PARTIES SHALL PERFORM THE TERMINATION
OBLIGATIONS IN ACCORDANCE WITH SECTION 10.4(H) ABOVE.

 


(G)           FOR THE PURPOSES OF THE FIRST CALL OPTION, AND SUBJECT TO THE
TERMS OF SECTION 12.2.2(G) PERTAINING TO THE REVISED SECOND AMOUNT, THE PRICE TO
BE PAID BY PLUG POWER TO AXANE FOR THE RELEVANT JV COMPANY SHARES (THE “FIRST
CALL OPTION PRICE”), SHALL, AT PLUG POWER’S OPTION (TO BE SPECIFIED IN THE FIRST
CALL OPTION NOTICE), BE EQUAL TO:

31

--------------------------------------------------------------------------------

 


 

 

 

 

(i)      the “Price Calculation no.1”: EUR 2,000,000 to be paid by Plug Power to
Axane on the First Call Option Transfer Date plus a “Second Amount” equal to:

 

         “Percentage of Called Shares” x (8 x “2020 EBITDA”) – EUR 2,000,000

 

          or;

 

(ii)     the “Price Calculation no.2”: EUR 4,000,000 to be paid by Plug Power to
Axane on the First Call Option Transfer Date plus a “Second Amount”  equal to:

 

         “Percentage of Called Shares” x (5 x “2020 EBITDA”) – EUR 4,000,000.

 


(H)          BETWEEN THE DATE OF THE FIRST CALL OPTION NOTICE AND DECEMBER 31,
2020, PLUG POWER SHALL NOT DO OR OMIT TO DO AND SHALL PROCURE THAT NO MEMBER OF
THE PLUG POWER GROUP DOES OR OMITS TO DO ANYTHING WITH THE INTENTION OF
MATERIALLY ADVERSELY AFFECTING THE AMOUNT OF THE FIRST CALL OPTION PRICE (E.G.,
INCLUDING OR SEEKING TO INCLUDE ANY EXTRAORDINARY OR NON RECURRING ITEMS,
SHIFTING ANY REVENUE OR COST OF THE PLUG POWER GROUP COMPANIES).


(I)           WITHOUT PREJUDICE TO PARAGRAPH (H) ABOVE, PLUG POWER SHALL NOTIFY
AXANE OF ANY EXCEPTIONAL REORGANIZATION OR TRANSACTION (SUCH AS A MERGER, AN
ACQUISITION AND/OR THE SALE OR DISPOSITION OF ASSETS) TO BE IMPLEMENTED AT
JV COMPANY LEVEL WHICH IS LIKELY TO HAVE AN IMPACT ON THE 2020 EBITDA, AT LEAST
FORTY FIVE (45) DAYS PRIOR TO THE IMPLEMENTATION OF ANY SUCH REORGANIZATION OR
TRANSACTION. UPON RECEIPT OF SUCH NOTIFICATION AND SHOULD SUCH TRANSACTION BE
REASONABLY EXPECTED BY AXANE TO HAVE A MATERIAL IMPACT ON THE 2020 EBITDA, AXANE
SHALL BE ENTITLED TO PERFORM AT ITS COSTS A FINANCIAL AUDIT OF THE COMPANY IN
ACCORDANCE WITH SECTION 14.7.2 BELOW WITHIN A PERIOD OF THREE (3) WEEKS WITH THE
OBJECTIVE OF UNDERSTANDING THE JV COMPANY AND ITS ACTIVITIES IN A WAY TO ENABLE
THE EXPERT (AS SUCH TERM IS DEFINED IN SECTION 12.3(B) BELOW) TO RENDER A
DECISION IN THE CASE OF A DISPUTE BETWEEN THE PARTIES ON THE 2020 EBITDA (AND
CONSEQUENTLY ON THE FIRST CALL OPTION PRICE).  THE NOTES AND REPORTS OF THE
AUDITOR APPOINTED BY AXANE SHALL BE SHARED BETWEEN THE PARTIES.  IN CASE OF ANY
DISPUTE ON THE POTENTIAL IMPACT OF ANY SUCH EXCEPTIONAL REORGANIZATION OR
TRANSACTION ON THE 2020 EBITDA (AND CONSEQUENTLY ON THE FIRST CALL OPTION
PRICE), THE EXPERT SHALL BE REQUIRED, IN COMPLIANCE WITH THE TERMS OF SECTION
12.3 BELOW, TO DETERMINE WHAT THE 2020 EBITDA (AND THE FIRST CALL OPTION PRICE)
WOULD HAVE BEEN BUT FOR ANY SUCH EXCEPTIONAL REORGANIZATION OR TRANSACTION. 


(J)           FOR THE AVOIDANCE OF DOUBT, THE PAYMENT OBLIGATION OF THE ABOVE
FIRST CALL OPTION PRICE AS WELL AS THE OBLIGATIONS STATED IN THE PRECEDING
PARAGRAPHS SHALL BE BINDING ON PLUG POWER WHETHER OR NOT PLUG POWER REMAINS THE
MAJORITY SHAREHOLDER OF THE JV COMPANY IN 2021.  IN THE EVENT PLUG POWER SELLS
ALL OR PART OF ITS JV COMPANY SHARES TO A THIRD PARTY IN COMPLIANCE WITH THE
TERMS HEREIN, PLUG POWER SHALL CAUSE SAID THIRD PARTY TO ENTER INTO AN AGREEMENT
BY WHICH SAID THIRD PARTY WOULD ALLOW THE PARTIES TO COMPLY WITH THE TERMS OF
THIS SECTION 12.1.1 AND OF SECTION 12.3.  ANY OTHER OUTSTANDING AMOUNTS DUE BY
PLUG POWER AND/OR THE JV COMPANY TO AXANE OR ITS AFFILIATES UNDER ANY
SHAREHOLDER LOAN, ANY OF THE ANCILLARY AGREEMENTS OR OTHERWISE HEREUNDER SHALL
BE FULLY PAID PRIOR TO OR, WITH THE CONSENT OF AXANE, IMMEDIATELY AFTER, SUCH
SHARE SALE TO THE THIRD PARTY.

32

 

--------------------------------------------------------------------------------

 



 


(K)          SUBJECT TO THE TERMS OF SECTION 12.2.2(G), THE PARTIES AGREE THAT:

-          if, whether under paragraph(s) (i) or (ii) above, the Second Amount
is a negative amount, no payment shall be due by Axane to Plug Power;

 

-         “2020 EBITDA” shall mean earnings before interest, taxes, depreciation
and amortization of the JV Company for the financial year ending on
December 31, 2020. The EBITDA amount shall be the amount as reflected in the
audited and certified accounts of the JV Company to be prepared as at December
31, 2020 (the “2020 Accounts”) for the preceding twelve-month period, using the
same accounting principles as those used for the previous financial year.  Plug
Power shall use its powers as shareholder of the JV Company to ensure that the
above 2020 Accounts be prepared and certified within a maximum period of three
(3) months following January 1, 2021.  The costs (including auditor’s fees)
incurred to establish the above 2020 Accounts shall be borne by the JV Company;

 

-         “Percentage of Called Shares” shall mean, with respect to the First
Call Option or the Second Call Option, as the case may be, the ratio between (x)
the number of JV Company Shares sold by Axane under the First Call Option or the
Second Call Option, as the case may be, and (y) the total number of JV Company
Shares;

 

-           the Second Amount, whether under (i) or (ii) above, shall be paid by
Plug Power to Axane or its Affiliates within thirty (30) days following the
certification of the 2020 Accounts.

 


12.1.2     SECOND CALL OPTION

 


(A)          SUBJECT TO THE EXERCISE BY PLUG POWER OF THE FIRST CALL OPTION AS
PROVIDED IN SECTION 12.1.1 ABOVE (IT BEING SPECIFIED THAT THE FAILURE OF PLUG
POWER TO EXERCISE THE FIRST CALL OPTION SHALL BE DEEMED AN IRREVOCABLE WAIVER TO
EXERCISE THE SECOND CALL OPTION), AXANE HEREBY GRANTS TO PLUG POWER AN
IRREVOCABLE OPTION TO PURCHASE (THE “SECOND CALL OPTION”) FROM AXANE AND/OR ITS
AFFILIATES A NUMBER OF JV COMPANY SHARES WHICH WOULD ALLOW PLUG POWER TO HOLD
80% OF THE SHARE CAPITAL OF THE JV COMPANY ON A FULLY DILUTED BASIS. FOR THE
AVOIDANCE OF DOUBT, PLUG POWER SHALL EXERCISE ITS SECOND CALL OPTION ON ALL THE
JV COMPANY SHARES (AND NOT A PORTION ONLY) HELD BY AXANE AND/OR ITS AFFILIATES
WHICH ARE REQUIRED FOR PLUG POWER TO HOLD 80% OF THE SHARE CAPITAL OF THE JV
COMPANY ON A FULLY DILUTED BASIS. PLUG POWER HEREBY ACCEPTS SAID FIRST CALL
OPTION, AS AN OPTION ONLY.


 


(B)          AS PROMPTLY AS POSSIBLE AFTER THE SECOND CALL OPTION NOTICE, BUT
WITHOUT CONSTITUTING A CONDITION PRECEDENT TO THE TRANSFER OF THE JV SHARES
UNDER THE SECOND CALL OPTION, THE PARTIES SHALL PERFORM THE TERMINATION
OBLIGATIONS IN ACCORDANCE WITH SECTION 10.4(H) ABOVE.


(C)           PLUG POWER MAY EXERCISE THE SECOND CALL OPTION AT ANY TIME BETWEEN
THE EARLIER OF (I) THIRTY (30) DAYS AFTER THE CERTIFICATION OF THE 2017 ACCOUNTS
AND (II) MAY 31, 2018 (THE “SECOND CALL OPTION PERIOD”).

 


(D)          FOR THE PURPOSES OF THE EXERCISE OF THE SECOND CALL OPTION, PLUG
POWER SHALL SEND, WITHIN THE SECOND CALL OPTION PERIOD, A WRITTEN NOTICE (THE
“SECOND CALL OPTION NOTICE”) TO AXANE.  SAID SECOND CALL OPTION NOTICE SHALL SET
FORTH THE NUMBER OF JV COMPANY SHARES PLUG POWER WISHES TO PURCHASE AND ITS
CALCULATION OF THE SECOND CALL OPTION PRICE.

 

 

33

--------------------------------------------------------------------------------

 


 

 

 

 

 


(E)           ON A DATE TO BE AGREED BY AXANE AND PLUG POWER AND NOT LATER THAN
THE 45TH (FOURTY-FIFTH) BUSINESS DAY FOLLOWING THE DATE OF THE SECOND CALL
OPTION NOTICE (THE “SECOND CALL OPTION TRANSFER DATE”), PLUG POWER AND AXANE (OR
ANY DESIGNATED AFFILIATE THEREOF) SHALL ENTER INTO A SHARE TRANSFER AGREEMENT IN
THE FORM OF THE DRAFT ATTACHED HERETO AS SCHEDULE 10.4(F).  PLUG POWER SHALL PAY
ALL RELEVANT TRANSFER TAXES (DROITS D'ENREGISTREMENT), IF ANY, DUE UPON THE
TRANSFER OF THE SHARES. IF NECESSARY, PLUG POWER SHALL BE ENTITLED TO APPLY FOR
THE TRANSFER REGISTRATION PURSUANT TO SECTION 12.1.4 BELOW.

 


(F)            FOR THE PURPOSES OF THE SECOND CALL OPTION, THE PRICE TO BE PAID
BY PLUG POWER TO AXANE FOR THE RELEVANT JV COMPANY SHARES (THE “SECOND CALL
OPTION PRICE”) ON THE SECOND CALL OPTION TRANSFER DATE SHALL BE EQUAL TO:

 


“PERCENTAGE OF CALLED SHARES” X (6.5 X “2017 EBITDA”).

 


(G)           THE PARTIES AGREE THAT:

 

-        “2017 EBITDA” shall mean earnings before interest, taxes, depreciation
and amortization of the JV Company for the financial year ending on
December 31, 2017. The EBITDA amount shall be the amount as reflected in the
audited and certified accounts of the JV Company to be prepared as at December
31, 2017 (the “2017 Accounts”) for the preceding twelve-month period, using the
same accounting principles as those used for the previous financial year.  Plug
Power shall take all reasonable actions to ensure that the above 2017 Accounts
be prepared and certified within a maximum period of four (4) months following
January 1, 2018. The costs (including auditor’s fees) incurred to establish the
above 2017 Accounts shall be borne by the JV Company;

 

-        “Percentage of Called Shares” shall have the meaning specified in
Section 12.1.1(h).

 


(H)           IF AXANE HAS SOLD A PORTION OF ITS JV COMPANY SHARES TO A THIRD
PARTY BEFORE THE SECOND CALL OPTION DATE, PLUG POWER SHALL EXERCISE ITS SECOND
CALL OPTION IN PRIORITY ON THE JV COMPANY SHARES HELD BY AXANE AS AT THE DATE OF
THE SECOND CALL OPTION NOTICE AND THEN, IF APPLICABLE, ON THE JV COMPANY SHARES
HELD BY THE THIRD PARTY PURCHASER, IT BEING SPECIFIED, FOR THE AVOIDANCE OF
DOUBT, THAT THE SECOND CALL OPTION MAY ONLY BE EXERCISED ON A TOTAL NUMBER OF
SHARES WHICH WOULD ALLOW PLUG POWER TO HOLD, VIA THE EXERCISE OF THE SECOND CALL
OPTION, 80% OF THE JV COMPANY SHARES ON A FULLY DILUTED BASIS.

 

12.1.3     Shareholder Loans.  As a condition precedent to the transfer of the
JV Company Shares under the above First Call Option and/or Second Call Option,
Plug Power shall cause the JV Company to reimburse to Axane and/or its
Affiliates, on the First Call Option Transfer Date and/or the Second Call Option
Transfer Date, as the case may be, at the latest, any outstanding amount owed to
Axane and/or its Affiliates by the JV Company under any shareholder loan granted
in compliance with the terms herein and/or under any cash pooling arrangement. 


 

34

--------------------------------------------------------------------------------

 


 

 

 

 

12.1.4     Transfer Registration.  Without prejudice to the terms of Section
12.3(c), in a situation where Plug Power has validly exercised its option to
purchase pursuant to the provisions of this Sections 12.1 and 12.2, yet where
Axane (and/or any designated Affiliate thereof) has defaulted in the execution
of its obligation to transfer the relevant portion of its JV Company Shares,
Plug Power may deposit the First Call Option Price and/or the Second Call Option
Price, as the case may be, on a escrow account open in the books of a reputable
bank in France, with instructions to release the First Call Option Price and/or
the Second Call Option Price to Axane and/or its Affiliates at first demand from
Axane and/or any of its Affiliates.  In such case, the mere remittance to the JV
Company, after the expiry of the maximum time period between the relevant Call
Option Notice and the relevant Call Option Transfer Date of a copy of the
relevant Call Option Notice, a certificate of Plug Power confirming that Axane
(and/or any relevant Affiliate) has defaulted in the execution of its obligation
to transfer JV Company Shares and a receipt from the escrow agent for the full
amount of the First Call Option Price and/or the Second Call Option Price
(including a confirmation that said amount is to be released to Axane and/or its
Affiliates at first demand) shall be deemed a duly executed Share Transfer
Agreement and shall cause the JV Company, which the JV Company hereby accepts,
and any of its officer to immediately register the corresponding transfer of JV
Company Shares in the shareholders registry (registre des mouvements de titres)
and the relevant individual securities holders' accounts (compte individuel
d'actionnaire), held by or for the JV Company (the “Transfer Registration”).

 


12.2.       PUT OPTIONS

 

12.2.1     First Put Option

 


(A)          PLUG POWER HEREBY GRANTS TO AXANE AN IRREVOCABLE OPTION TO REQUIRE
FROM PLUG POWER THE PURCHASE OF ALL (BUT OF ALL ONLY) OF THE JV COMPANY SHARES
HELD BY AXANE AND/OR ITS AFFILIATES AS AT THE DATE OF THE EXERCISE OF SAID
OPTION (THE “FIRST PUT OPTION”).  AXANE HEREBY ACCEPTS SAID FIRST PUT OPTION, AS
AN OPTION ONLY. 


(B)          AXANE MAY EXERCISE THE FIRST PUT OPTION AT ANY TIME BETWEEN
SEPTEMBER 1, 2013 AND SEPTEMBER 15, 2013 (THE “FIRST PUT OPTION PERIOD”), IT
BEING SPECIFIED, FOR THE AVOIDANCE OF DOUBT, THAT THE EXERCISE OF THE FIRST PUT
OPTION SHALL RELEASE AXANE FROM ITS PAYMENT OBLIGATIONS REFERRED TO IN SECTION
3.1.2(C). 


(C)          FOR THE PURPOSES OF THE EXERCISE OF THE FIRST PUT OPTION, AXANE
SHALL SEND, WITHIN THE FIRST PUT OPTION PERIOD, A WRITTEN NOTICE (THE “FIRST PUT
OPTION NOTICE”) TO PLUG POWER.  SAID FIRST PUT OPTION NOTICE SHALL SET FORTH THE
NUMBER OF JV COMPANY SHARES AXANE WISHES TO SELL (WHICH SHALL BE ALL THE JV
COMPANY SHARES THEN HELD BY AXANE OR ITS AFFILIATES) AND THE FIRST PUT OPTION
PRICE (AS DEFINED IN PARAGRAPH (E)).


(D)          ON A DATE TO BE AGREED BY AXANE AND PLUG POWER (AND NO EARLIER THAN
JANUARY 6, 2014 AND NO LATER THAN JANUARY 23, 2014) (THE “FIRST PUT OPTION
TRANSFER DATE”), PLUG POWER AND AXANE (OR ANY DESIGNATED AFFILIATE THEREOF)
SHALL ENTER INTO A SHARE TRANSFER AGREEMENT IN THE FORM OF THE DRAFT ATTACHED
HERETO AS SCHEDULE 10.4(F).  PLUG POWER SHALL PAY ALL RELEVANT TRANSFER TAXES
(DROITS D'ENREGISTREMENT), IF ANY, DUE UPON THE TRANSFER OF THE SHARES.


(E)          FOR THE PURPOSES OF THE FIRST PUT OPTION, THE TOTAL PRICE TO BE
PAID BY PLUG POWER TO AXANE FOR THE RELEVANT JV COMPANY SHARES (THE “FIRST PUT
OPTION PRICE”) SHALL BE EQUAL TO EUR 1 (ONE EURO).


(F)           AS PROMPTLY AS POSSIBLE AFTER THE FIRST PUT OPTION TRANSFER DATE,
THE PARTIES SHALL PERFORM THE TERMINATION OBLIGATIONS IN ACCORDANCE WITH SECTION
10.4(H) ABOVE.

12.2.2     Second Put Option

 


(A)          PLUG POWER HEREBY GRANTS TO AXANE AN IRREVOCABLE OPTION TO REQUIRE
FROM PLUG POWER THE PURCHASE OF ALL (BUT OF ALL ONLY) OF THE JV COMPANY SHARES
HELD BY AXANE AND/OR ITS AFFILIATES AS AT THE DATE OF THE EXERCISE OF SAID
OPTION (THE “SECOND PUT OPTION”).  AXANE HEREBY ACCEPT SAID SECOND PUT OPTION,
AS AN OPTION ONLY. 

35

--------------------------------------------------------------------------------

 



(B)          AXANE MAY EXERCISE THE SECOND PUT OPTION WITHIN THE NINETY (90) DAY
PERIOD  FOLLOWING THE FIRST ANNIVERSARY DATE OF THE DATE OF EXECUTION OF THE
RELEVANT SHARE TRANSFER AGREEMENT FOLLOWING THE EXERCISE BY PLUG POWER OF THE
FIRST CALL OPTION OR THE SECOND CALL OPTION, AS THE CASE MAY BE (THE “SECOND PUT
OPTION PERIODS”). 


(C)          FOR THE PURPOSES OF THE EXERCISE OF THE SECOND PUT OPTION, AXANE
SHALL SEND, WITHIN ANY OF THE SECOND PUT OPTION PERIODS, A WRITTEN NOTICE (THE
“SECOND PUT OPTION NOTICE”) TO PLUG POWER.  SAID SECOND PUT OPTION NOTICE SHALL
SET FORTH (I) THE NUMBER OF JV COMPANY SHARES AXANE WISHES TO SELL (WHICH SHALL
BE ALL THE JV COMPANY SHARES THEN HELD BY AXANE OR ITS AFFILIATES), (II) IF
KNOWN, ITS CALCULATION OF THE SECOND PUT OPTION PRICE, AND (III) IF KNOW, ITS
CALCULATION OF THE REVISED SECOND PAYMENT (AS SUCH TERM IS DEFINED IN PARAGRAPH
(G) BELOW).


(D)          ON A DATE TO BE AGREED BY AXANE AND PLUG POWER AND NO LATER THAN
THE 45TH (FORTY-FIFTH) BUSINESS DAY FOLLOWING THE RECEIPT BY PLUG POWER OF THE
SECOND PUT OPTION NOTICE (THE “SECOND PUT OPTION TRANSFER DATE”), PLUG POWER AND
AXANE (OR ANY DESIGNATED AFFILIATE THEREOF) SHALL ENTER INTO A SHARE TRANSFER
AGREEMENT IN THE FORM OF THE DRAFT ATTACHED HERETO AS SCHEDULE 10.4(F).  PLUG
POWER SHALL PAY ALL RELEVANT TRANSFER TAXES (DROITS D'ENREGISTREMENT), IF ANY,
DUE UPON THE TRANSFER OF THE SHARES.


(E)          FOR THE PURPOSES OF THE SECOND PUT OPTION, THE PRICE TO BE PAID BY
PLUG POWER TO AXANE FOR THE RELEVANT JV COMPANY SHARES (THE “SECOND PUT OPTION
PRICE”) SHALL BE EQUAL TO THE HIGHEST AMOUNT BETWEEN:


(I)      THE AGGREGATE AMOUNT OF THE PAID-IN NOMINAL VALUE OF THE JV COMPANY
SHARES SOLD UPON THE SECOND PUT OPTION, PLUS ANY RELATED SHARE PREMIUM;


         AND;


(II)     (5 X “PRECEDING YEAR EBITDA”) X “PERCENTAGE OF PUT SHARES”.


(F)                THE PARTIES AGREE THAT:

-          “Preceding Year EBITDA” shall mean earnings before interest, taxes,
depreciation and amortization of the JV Company for the financial year ending on
December 31 preceding the Second Put Option Notice. The EBITDA amount shall be
the amount as reflected in the audited and certified accounts of the JV Company
to be prepared as at December 31 of the year preceding the Second Put Option
Notice (the “Preceding Year Accounts”) for the preceding twelve-month period,
using the same accounting principles as those used for the previous financial
year;

 

-           “Percentage of Put Shares” shall mean the ratio between (x) the
number of JV Company Shares sold by Axane and/or its Affiliates under the Second
Put Option and (y) the total number of JV Company Shares;

 

-           If the Preceding Year Accounts are not available as at the date of
the Second Put Option Notice, the Second Put Option Transfer Date shall be
postponed to the fifth (5th) Business Day following the date of the
shareholders’ general meeting of the JV Company approving said accounts. The
costs (including auditor’s fees) incurred to establish the above Preceding Year
Accounts shall be borne by the JV Company.

 

36

--------------------------------------------------------------------------------

 



 


(G)          IN ADDITION TO THE SECOND PUT OPTION PRICE, PLUG POWER SHALL PAY,
ON THE SECOND PUT OPTION TRANSFER DATE, TO AXANE AND/OR ITS AFFILIATES THE
SECOND AMOUNT OUTSTANDING UNDER THE FIRST CALL OPTION, SAID SECOND AMOUNT TO BE
RECALCULATED AS FOLLOWS (THE “REVISED SECOND AMOUNT”):

-           in the event of the Second Put Option being exercised during fiscal
year 2017 and:

 * Plug Power decided to apply the Price Calculation no. 1, the Revised Second
   Amount shall be equal to (i) (8 x Preceding Year EBITDA) x Percentage of Call
   Option 1 Shares plus (ii) 26.5% of the total revenues of the JV Company as at
   December 31, 2016; or

 * Plug Power decided to apply the Price Calculation no. 2, the Revised Second
   Amount shall be equal (i) (5 x Preceding Year EBITDA) x Percentage of Call
   Option 1 Shares plus (ii) 13.5% of the total revenues of the JV Company as at
   December 31, 2016;

-          in the event of the Second Put Option being exercised during fiscal
year 2019 and:

 * Plug Power decided to apply the Price Calculation no. 1, the Revised Second
   Amount shall be equal (i) (8 x Preceding Year EBITDA) x Percentage of Call
   Option 1 Shares plus (ii) 20% of the total revenues of the JV Company as at
   December 31, 2018; or

 * Plug Power decided to apply the Price Calculation no. 2, the Revised Second
   Amount shall be equal to (i) (5 x Preceding Year EBITDA) x Percentage of Call
   Option 1 Shares plus (ii) 8.4% of the total revenues of the JV Company as at
   December 31, 2018;

-          Where:

 * “Percentage of Call Option 1 Shares” shall mean the ratio between (x) the
   number of JV Company Shares sold by Axane and/or its Affiliates to Plug Power
   under the First Call Option and (y) the total number of JV Company Shares as
   at the First Call Option Transfer Date.

 


12.3.      OPTIONS PRICE DISPUTES

 


(A)          IN THE EVENT THE RECEIVING PARTY DISAGREES WITH THE CALCULATION OF
THE FIRST CALL OPTION PRICE (IN PARTICULAR WITH RESPECT TO THE IMPACT ON THE
2020 EBITDA AS PROVIDED IN SECTION 12.1.1(I)), THE SECOND CALL OPTION PRICE, THE
FIRST PUT OPTION PRICE, THE SECOND PUT OPTION PRICE AND/OR THE REVISED SECOND
AMOUNT, AS THE CASE MAY BE (TOGETHER THE “CALL OR PUT OPTION PRICE”), SAID
RECEIVING PARTY SHALL, WITHIN FIFTEEN DAYS FROM (I) THE RECEIPT OF THE RELEVANT
OPTION NOTICE OR (II) THE DETERMINATION AND NOTIFICATION THEREOF OF THE 2020
EBITDA, THE 2017 EBITDA, THE REVENUES OF THE JV COMPANY AS AT DECEMBER 31, 2016,
THE REVENUES OF THE JV COMPANY AS AT DECEMBER 31, 2018 AND/OR THE PRECEDING YEAR
EBITDA, AS THE CASE MAY BE, AND WHICHEVER THE LATEST, NOTIFY TO THE OTHER PARTY
ITS DISAGREEMENT WITH THE CALL OR PUT OPTION PRICE.  FAILURE BY THE RECEIVING
PARTY TO NOTIFY THE OTHER PARTY OF ANY SUCH DISAGREEMENT WITHIN THE ABOVE
FIFTEEN DAY PERIOD SHALL BE DEEMED AN ACCEPTANCE BY THE RECEIVING PARTY OF THE
CALL OR PUT OPTION PRICE, AS THE CASE MAY BE, AND THE CORRESPONDING AMOUNT SHALL
BE CONSIDERED AS FINAL AND BINDING BETWEEN THE PARTIES FOR ALL PURPOSES.

37

--------------------------------------------------------------------------------

 



 


(B)          IF THE PARTIES FAIL TO FIND AN AGREEMENT ON THE CALL OR PUT OPTION
PRICE AND DO NOT RESOLVE THEIR DIFFERENCES WITH RESPECT TO THE CALL OR PUT
OPTION PRICE WITHIN THIRTY (30) DAYS OF RECEIPT OF THE NOTIFICATION OF
DISAGREEMENT FROM THE NOTIFIED PARTY, THE MOST DILIGENT PARTY MAY REQUIRE THAT
SUCH DIFFERENCES RELATING TO THE CALL OR PUT OPTION PRICE BE DEFINITIVELY
RESOLVED BY A REPUTABLE FIRM OF FINANCIAL ADVISORS (THE “EXPERT”). IF THE
PARTIES FAIL TO APPOINT THE EXPERT WITHIN FIFTEEN DAYS FROM THE RECEIPT OF THE
MOST DILIGENT PARTY’S NOTICE, THE EXPERT WILL BE APPOINTED BY THE PRESIDENT OF
THE PARIS COMMERCIAL COURT RULING IN FINAL SUMMARY PROCEEDINGS (STATUANT EN LA
FORME DES RÉFÉRÉS) AT THE REQUEST OF THE MOST DILIGENT PARTY. THE EXPERT
APPOINTED HEREUNDER SHALL ACT AS AN EXPERT (MANDATAIRE COMMUN DES PARTIES) IN
ACCORDANCE WITH ARTICLE 1592 OF THE FRENCH CIVIL CODE WITH THE MISSION TO
IMPLEMENT THE PROVISIONS OF THIS AGREEMENT TO THE BEST POSSIBLE EXTENT AND
WITHOUT ANY POWER OR AUTHORITY TO APPLY ON ITS OWN OR AT THE REQUEST OF A PARTY
ANY EQUITABLE SOLUTION (EN ÉQUITÉ).  THE EXPERT SHALL RENDER A DETAILED DECISION
WITHIN THIRTY (30) DAYS AS TO THE AMOUNT OF THE CALL OR PUT OPTION PRICE.  THE
EXPERT’S DECISION SHALL BE FINAL AND BINDING UPON THE PARTIES AND THE AMOUNT OF
THE CALL OR PUT OPTION PRICE SHALL NOT BE SUBJECT TO FURTHER CHALLENGE BY THE
PARTIES SAVE AND EXCEPT FOR GROSS MISTAKE AND/OR WILLFUL MISCONDUCT OF THE
EXPERT.  THE FEES AND EXPENSES OF THE EXPERT SHALL BE BORNE EQUALLY BETWEEN THE
PARTIES.

If the Expert refuses or cannot, for whatever reason, fulfill its mission,
another expert shall be appointed in accordance with Article 1843-4 of the
French Civil code  by the President of the Paris Commercial Court ruling in
final summary proceedings (statuant en la forme des référés) at the request of
the most diligent Party. 

 


(C)          IN THE CASE OF ANY SUCH DISAGREEMENT (AND EXCEPT IN CASE OF
DISAGREEMENT WITH RESPECT TO THE 2020 EBITDA), THE RELEVANT TRANSFER DATE OF THE
JV COMPANY SHARES, WHETHER UNDER THE FIRST AND SECOND CALL OPTION OR THE FIRST
AND SECOND PUT OPTION, SHALL BE POSTPONED TO THE FIFTEENTH (15TH) BUSINESS DAY
FOLLOWING THE NOTIFICATION TO BOTH PARTIES OF THE EXPERT DECISION WITH RESPECT
TO THE CALL OR PUT OPTION PRICE.


12.4.       WAIVER OF ARTICLE 1142 OF THE FRENCH CIVIL CODE

 


(A)          THE PARTIES EXPRESSLY ACKNOWLEDGE THAT THE ALLOCATION OF DAMAGES IN
THE EVENT OF A WITHDRAWAL OR A FAILURE TO EXECUTE A TRANSFER OF JV COMPANY
SHARES IN COMPLIANCE WITH THE TERMS HEREIN FOLLOWING THE EXERCISE OF THE FIRST
CALL OPTION, THE SECOND CALL OPTION, THE FIRST PUT OPTION, THE SECOND PUT
OPTION, THE IP CLAIM PUT OPTION AND/OR THE PUT OPTION UNDER SECTION 13.2(B) WILL
NOT BE A REMEDY SATISFACTORY TO THE RELEVANT BENEFICIARY OF ANY SUCH OPTIONS.


(B)          AS THE PROVISIONS OF ARTICLE 1142 OF THE CIVIL CODE ARE NOT FRENCH
PUBLIC ORDER RULES, AND PURSUANT TO THE PROVISIONS OF ARTICLE 6 OF THE CIVIL
CODE, EACH PARTY HEREBY AGREES, UPON THE EXERCISE BY THE OTHER PARTY OF THE
RELEVANT OPTION, TO TRANSFER THE RELEVANT NUMBER OF JV COMPANY SHARES UNDER THE
CONDITIONS OF THE AGREEMENT AND THE ARTICLES OF ASSOCIATION OF THE JV COMPANY
AND (I) REPRESENTS AND ACKNOWLEDGES THAT ITS COMMITMENT IS, SUBJECT TO THE
PROVISIONS OF THE AGREEMENT, FINAL AND IRREVOCABLE, THAT IT CAN NOT IN ANY WAY
BE WITHDRAWN BY THE RELEVANT BENEFICIARY BEFORE AND AFTER THE EXERCISE OF THE
FIRST CALL OPTION, THE SECOND CALL OPTION, THE FIRST PUT OPTION, THE SECOND PUT
OPTION, THE IP CLAIM PUT OPTION AND/OR THE PUT OPTION UNDER SECTION 13.2(B), AS
THE CASE MAY BE, AND (II) WAIVES THE PROVISIONS OF ARTICLE 1142 OF THE FRENCH
CIVIL CODE WITH RESPECT TO THE FIRST CALL OPTION, THE SECOND CALL OPTION, THE
FIRST PUT OPTION, THE SECOND PUT OPTION, THE IP CLAIM PUT OPTION AND/OR THE PUT
OPTION UNDER SECTION 13.2(B).


12.5.        HYDROGEN ACTIVITY

 

38

--------------------------------------------------------------------------------

 


 

 

 

 

For as long as Axane and/or its Affiliates remain Shareholder(s) of the JV
Company, the JV Company will inform its customers that Air Liquide Hydrogen
Energy offers hydrogen gas suited for the hydrogen fuel cell systems sold under
the Project, whether as part of the Commercial Cooperation Agreement  or
otherwise. 

 

 

ARTICLE XIII


CHANGE OF CONTROL

 

 


13.1.       IN THE EVENT OF A CHANGE OF CONTROL OF AXANE OR PLUG POWER, AS THE
CASE MAY BE, SUCH PARTY SHALL NOTIFY SUCH CHANGE OF CONTROL TO THE OTHER PARTY
WITHIN FIFTEEN (15) DAYS OF SUCH CHANGE OF CONTROL AND PROVIDE REASONABLE
INFORMATION RELATING TO THE RESULTING ULTIMATE SHAREHOLDER OF THE RELEVANT PARTY
(THE “CHANGE OF CONTROL NOTICE”).


13.2.      CHANGE OF CONTROL OF PLUG POWER


(A)       IF AT ANY TIME WHEN AXANE OWNS JV COMPANY SHARES, PLUG POWER RECEIVES
AN UNSOLICITED PROPOSAL TO ENTER INTO A TRANSACTION THAT WOULD, IF CONSUMMATED,
CONSTITUTE A CHANGE OF CONTROL OF PLUG POWER AND WOULD RESULT IN PLUG POWER
BEING, DIRECTLY OR INDIRECTLY, CONTROLLED BY ANY ENTITY OF THE LINDE, AIR
PRODUCTS OR PRAXAIR GROUP, PLUG POWER SHALL HIRE AN APPROPRIATE FINANCIAL
ADVISOR AND  INITIATE AN AUCTION PROCESS AND ALLOW ANY RELEVANT ENTITY OF THE
AIR LIQUIDE GROUP TO PARTICIPATE AS A BIDDER IN SUCH PROCESS FOR THE SALE OF ITS
EQUITY INTEREST.


(B)       IF AS A RESULT OF A TRANSACTION, ANY ENTITY OF THE LINDE, AIR PRODUCTS
OR PRAXAIR GROUPS WERE TO CONTROL PLUG POWER:


-      AXANE (AND ITS AFFILIATES) SHALL HAVE THE RIGHT TO REQUIRE FROM PLUG
POWER THE PURCHASE OF ALL (BUT ALL ONLY) OF THE JV COMPANY SHARES HELD BY AXANE
AND/OR ITS AFFILIATES AS AT THE DATE OF RECEIPT OF THE CHANGE OF CONTROL
NOTICE.  THE PUT OPTION RIGHT RESULTING FROM THE ABOVE SHALL BE EXERCISED (AS AN
OPTION ONLY) BY AXANE AND ITS AFFILIATES WITHIN THIRTY (30) DAYS FOLLOWING THE
RECEIPT OF THE CHANGE OF CONTROL NOTICE AND THE PRICE PAYABLE BY PLUG POWER TO
AXANE AND ITS AFFILIATES SHALL BE EQUAL TO THE SECOND PUT OPTION PRICE.  FOR THE
PURPOSES HEREIN, THE RELEVANT PARTIES SHALL ENTER INTO THE RELEVANT SHARE
TRANSFER AGREEMENT WITHIN FIFTEEN (15) DAYS FOLLOWING THE NOTIFICATION BY AXANE
OF THE EXERCISE OF THE PUT OPTION HEREUNDER AND PLUG POWER SHALL, ON THE SAME
DAY, PAY THE RELEVANT PRICE HEREUNDER PLUS, IF APPLICABLE, THE REVISED SECOND
AMOUNT;


-      PLUG POWER SHALL CAUSE, AS PART OF SAID TRANSACTION, THE RELEVANT ENTITY
OF THE LINDE, AIR PRODUCTS OR PRAXAIR GROUPS TO, WITHIN A PERIOD OF THIRTY (30)
DAYS FOLLOWING THE COMPLETION DATE OF THE TRANSFER OF THE JV COMPANY SHARES TO
PLUG POWER UNDER THE ABOVE PUT OPTION, (I) OFFER TO SUBSTITUTE ANY APPROPRIATE
GUARANTEE OR COMMITMENT TO ANY OUTSTANDING GUARANTEE OR COMMITMENT BINDING ON OR
ISSUED BY AXANE AND/OR ANY OF ITS AFFILIATES FOR THE PURPOSES OF THE ACTIVITIES
OF THE JV COMPANY (IN PARTICULAR UNDER THE H²E COLLABORATION PROGRAM) AND (II)
SHOULD SUBSTITUTION BE REJECTED AND FOR ANY AMOUNTS THAT WOULD THEREAFTER BECOME
DUE, CAUSE THE JV COMPANY TO PAY BACK WITHIN THE ABOVE THIRTY (30) DAYS PERIOD
ANY OUTSTANDING AMOUNT DUE AND WITH RESPECT TO WHICH ANY SUCH GUARANTEE OR
COMMITMENT HAS BEEN ISSUED OR ENTERED INTO IN PARTICULAR IN THE CONTEXT OF THE
H2E COLLABORATION PROGRAM.

 

 

39

 

--------------------------------------------------------------------------------

 



 


(C)       SHOULD AXANE EXERCISE THE IP PUT OPTION, THE FIRST PUT OPTION OR THE
SECOND PUT OPTION AND SHOULD – AT ANY TIME BETWEEN THE RELEVANT PUT OPTION
NOTICE AND THE RELEVANT PUT OPTION TRANSFER DATE – PLUG POWER BE INVOLVED IN
NEGOTIATIONS WITH A THIRD PARTY LIKELY TO LEAD TO PLUG POWER’S CHANGE OF
CONTROL, PLUG POWER SHALL NOTIFY AXANE THEREOF, TOGETHER WITH INFORMATION ON THE
POTENTIAL PURCHASER, SUBJECT TO PLUG POWER’S CONFIDENTIALITY OBLIGATIONS IN THAT
RESPECT. UPON RECEIPT OF SUCH NOTIFICATION, THE RELEVANT PUT OPTION TRANSFER
DATE SHALL BE EXTENDED BY TWENTY-ONE (21) DAYS AND AXANE SHALL CONFIRM TO PLUG
POWER – AT THE LATEST ON THE DATE OF EXPIRY OF THIS TWENTY-ONE (21) DAY PERIOD –
WHETHER OR NOT IT CANCELS THE EXERCICE OF THE RELEVANT PUT OPTION. FAILURE BY
AXANE TO NOTIFY PLUG POWER WITHIN THE ABOVE PERIOD SHALL BE DEEMED A WAIVER BY
AXANE OF ITS RIGHT TO CANCEL THE EXERCISE OF THE RELEVANT PUT OPTION.

 


13.3.      CHANGE OF CONTROL OF AXANE

 


IF AT ANY TIME WHEN PLUG POWER OWNS JV COMPANY SHARES, (I) AXANE RECEIVES AN
UNSOLICITED PROPOSAL TO ENTER INTO A TRANSACTION THAT WOULD, IF CONSUMMATED,
CONSTITUTE A CHANGE OF CONTROL OF AXANE AND (II) AXANE DOES NOT TRANSFER THE JV
COMPANY SHARES TO ANY ENTITY OF THE AIR LIQUIDE GROUP PRIOR TO IMPLEMENTING SUCH
TRANSACTION, AXANE SHALL HIRE AN APPROPRIATE FINANCIAL ADVISOR AND INITIATE AN
AUCTION PROCESS TO ALLOW ANY RELEVANT ENTITY OF THE PLUG POWER GROUP TO
PARTICIPATE AS A BIDDER IN SUCH PROCESS.

 


ARTICLE XIV

GOVERNANCE AND MANAGEMENT OF THE JV COMPANY

 

 


14.1.       ARTICLES OF ASSOCIATION

 

The activities of the JV Company and the rights and obligations of the
Shareholders of the JV Company, its directors and legal representatives shall be
subject to applicable mandatory Requirements of Law, as well as subject to and
governed by the Articles of Association, as amended from time to time in
compliance with applicable Requirements of Law. 

 


14.2.       MEETINGS OF THE SHAREHOLDERS

 

The meetings of the Shareholders of the JV Company (whether under their ordinary
(50% plus one vote majority) or extraordinary form (two third majority)) shall
be held in compliance with applicable Requirements of Laws and the Articles of
Association.

 


14.3.       BOARD OF DIRECTORS

 


14.3.1     MEMBERS OF THE BOARD OF DIRECTORS


(A)          THE JV COMPANY SHALL BE MANAGED BY A BOARD OF DIRECTORS (THE “BOARD
OF DIRECTORS”) COMPOSED OF FIVE (5) MEMBERS TO BE DESIGNATED IN COMPLIANCE WITH
APPLICABLE REQUIREMENTS OF LAWS AND THE ARTICLES OF ASSOCIATION. 


(B)          AS LONG AS A PARTY AND ITS AFFILIATES COLLECTIVELY HOLD AT LEAST
50% OF THE SHARE CAPITAL (AND VOTING RIGHTS) OF THE JV COMPANY PLUS ONE SHARE,
THREE (3) MEMBERS OF THE BOARD OF DIRECTORS SHALL BE APPOINTED BY SUCH PARTY. 


(C)          AS LONG AS A PARTY AND ITS AFFILIATES COLLECTIVELY HOLD BETWEEN ONE
THIRD PLUS ONE SHARE AND 50% OF THE SHARE CAPITAL (AND VOTING RIGHTS) OF THE JV
COMPANY, TWO (2) MEMBERS OF THE BOARD OF DIRECTORS SHALL BE APPOINTED BY SUCH
PARTY.

40

 

--------------------------------------------------------------------------------

 



(D)          AS LONG AS A PARTY AND ITS AFFILIATES COLLECTIVELY HOLD BETWEEN 15
% AND ONE THIRD OF THE SHARE CAPITAL (AND VOTING RIGHTS) OF THE JV COMPANY, ONE
(1) MEMBER OF THE BOARD OF DIRECTORS SHALL BE APPOINTED BY SUCH PARTY.


(E)          THE PARTY HAVING APPOINTED ANY MEMBER OF THE BOARD MAY AT ANY TIME
NOTIFY THE JV COMPANY AND THE OTHER SHAREHOLDERS OF THE JV COMPANY THAT SUCH
MEMBER IS REPLACED BY ANOTHER MEMBER. EACH PARTY SHALL USE ITS REASONABLE
ENDEAVORS TO MAINTAIN THE CONTINUITY OF ITS REPRESENTATION TO THE BOARD OF
DIRECTORS.  THE MEMBERS OF THE BOARD OF DIRECTORS MAY BE DISMISSED BY THE
SHAREHOLDERS’ MEETING OF THE JV COMPANY ONLY FOR GROSS MISCONDUCT OR IN CASE THE
PARTY HAVING APPOINTED ANY SUCH MEMBER DOES NOT HOLD ANYMORE THE PROPORTION OF
THE SHARE CAPITAL (AND VOTING RIGHTS) OF THE JV COMPANY ALLOWING SUCH PARTY TO
APPOINT SUCH MEMBER(S) PURSUANT TO PARAGRAPHS (B), (C) OR (D) ABOVE. 


(F)           THE PARTIES UNDERTAKE TO EXERCISE THEIR VOTING RIGHTS AS
SHAREHOLDERS IN COMPLIANCE WITH THE ABOVE.


14.3.2     MEETINGS AND DECISIONS OF THE BOARD OF DIRECTORS


(A)           BOARD OF DIRECTORS MEETINGS WILL BE HELD (THROUGH ANY APPROPRIATE
MEANS) WHEN AND WHERE REQUIRED OR NECESSARY FOR THE JV COMPANY’S BUSINESS.  SAID
MEETINGS ARE TO BE CALLED IN COMPLIANCE WITH APPLICABLE REQUIREMENTS OF LAW AND
THE ARTICLES OF ASSOCIATION AND AS A MINIMUM FOUR (4) TIMES A YEAR.


(B)          THE DECISIONS BY THE BOARD OF DIRECTORS SHALL BE MADE IN COMPLIANCE
WITH APPLICABLE MAJORITY RULES PROVIDED IN THE ARTICLES OF ASSOCIATION (I.E., A
MAJORITY OF ONE HALF PLUS ONE VOTE OF THE PRESENT MEMBERS OF THE BOARD OF
DIRECTORS), EXCEPT FOR THE LIMITATIVE DECISIONS SPECIFIED IN SCHEDULE 14.3.2(B)
(THE “RESERVED MATTERS”) WHICH IN ALL CASE REQUIRE A BOARD OF DIRECTORS DECISION
AND SAID DECISION SHALL REQUIRE A UNANIMOUS CONSENT OF THE THEN APPOINTED BOARD
MEMBERS FOR THE FIRST MEETING OF THE BOARD OF DIRECTORS DECIDING ON SUCH
RELEVANT RESERVED MATTER.  IN THE EVENT OF THE FAILURE OF ANY OF THE BOARD
MEMBERS TO PARTICIPATE TO TWO CONSECUTIVE BOARD OF DIRECTORS MEETINGS PERTAINING
TO ANY SUCH RESERVED MATTER OR TO HAVE THE VALID AUTHORITY TO VOTE AT SUCH TWO
CONSECUTIVE MEETINGS, THE DECISION RELATING TO SUCH RESERVED MATTER MAY BE TAKEN
AT THE SUBSEQUENT BOARD OF DIRECTORS MEETING WITH A UNANIMOUS CONSENT OF THE
BOARD MEMBERS PARTICIPATING TO SUCH MEETING AND HAVING THE VALID AUTHORITY TO
VOTE.


(C)          NOTWITHSTANDING THE ABOVE, AFTER THE FIRST CALL OPTION TRANSFER
DATE, THE RESERVED MATTERS LIST SHALL BE LIMITED:


-     UNTIL DECEMBER 31, 2018 TO ITEMS (D) (THIRD PARTY CAPITAL CONTRIBUTION),
(E AND R) (MERGER AND WIND-UP), (J) (H²E COLLABORATION PROGRAM) (U) (BUDGET) AND
(L) (PROJECT AND OTHER AMENDMENTS) OF THE LIST SPECIFIED IN SCHEDULE 14.3.2(B),


-     THEN, UNTIL DECEMBER 31, 2020 TO ITEMS (J) (H²E COLLABORATION PROGRAM) AND
(U) (BUDGET) OF THE LIST SPECIFIED IN SCHEDULE 14.3.2(B), AND


-     THEREAFTER, TO ITEM (J) (H²E COLLABORATION PROGRAM) OF THE LIST SPECIFIED
IN SCHEDULE 14.3.2(B), UNTIL FULL SATISFACTION OF THE JV COMPANY'S OBLIGATIONS
UNDER SAID H²E COLLABORATION PROGRAM.


THE ARTICLES OF ASSOCIATION SHALL BE AMENDED ACCORDINGLY.

41

--------------------------------------------------------------------------------

 



 


(D)          THE BOARD OF DIRECTORS SHALL DESIGNATE A COMPENSATION COMMITTEE
WHICH SHALL INCLUDE AT LEAST ONE REPRESENTATIVE FROM PLUG POWER. THE
COMPENSATION COMMITTEE SHALL MEET AS OFTEN AS NECESSARY AND AT LEAST ONCE A
YEAR. IT SHALL APPROVE THE SALARIES OF THE TOP 5 EMPLOYEES OF THE JV COMPANY.


14.4.       CHAIRMAN AND VICE CHAIRMAN

 


(A)          THE CHAIRMAN OF THE BOARD (THE “CHAIRMAN”) SHALL BE DESIGNATED
AMONGST THE MEMBERS OF THE BOARD OF DIRECTORS APPOINTED BY THE MAJORITY
SHAREHOLDER OF THE JV COMPANY (AND FOR THE FIRST TIME BY AXANE) AND IN
ACCORDANCE WITH THE ARTICLES OF ASSOCIATION.  THE CHAIRMAN SHALL HAVE LIMITED
POWERS UNDER THE ARTICLES OF ASSOCIATION AND SHALL IN PARTICULAR HAVE THE POWER
TO CONVENE BOARD OF DIRECTORS MEETINGS. FOR THE AVOIDANCE OF DOUBT, THE CHAIRMAN
SHALL NOT HAVE THE POWER TO BIND THE JV COMPANY VIS-À-VIS THIRD PARTIES. THE
PARTIES AGREE THAT THE FIRST CHAIRMAN SHALL BE MR. ERIC PRADES.


(B)          THE VICE CHAIRMAN OF THE BOARD (THE “VICE CHAIRMAN”) SHALL BE
DESIGNATED AMONGST THE MEMBERS APPOINTED BY THE SECOND LARGER SHAREHOLDER OF THE
JV COMPANY (AND FOR THE FIRST TIME BY PLUG POWER) AND IN ACCORDANCE WITH THE
ARTICLES OF ASSOCIATION.  THE VICE CHAIRMAN SHALL HAVE LIMITED POWERS UNDER THE
ARTICLES OF ASSOCIATION AND SHALL IN PARTICULAR HAVE THE POWER TO CONVENE BOARD
OF DIRECTORS MEETINGS. FOR THE AVOIDANCE OF DOUBT, THE VICE CHAIRMAN SHALL NOT
HAVE THE POWER TO BIND THE JV COMPANY VIS-À-VIS THIRD PARTIES. THE PARTIES AGREE
THAT THE FIRST VICE CHAIRMAN SHALL BE MR. ANDY MARSH.


14.5.        PRESIDENT

 


(A)          THE DAILY MANAGEMENT OF THE JV COMPANY SHALL BE CONDUCTED BY A
PRESIDENT (THE “PRESIDENT”).  SAID PRESIDENT MAY OR MAY NOT BE A MEMBER OF THE
BOARD OF DIRECTORS AND SHALL BE APPOINTED BY THE BOARD OF DIRECTORS (AS PART OF
THE RESERVED MATTERS) AMONGST CANDIDATES PROPOSED BY THE MAJORITY SHAREHOLDER
(AND FOR THE FIRST TIME BY AXANE), THE POSITIVE VOTE BY THE BOARD MEMBERS
REPRESENTING THE OTHER SHAREHOLDERS NOT BEING UNREASONABLY WITHHELD OR DELAYED.
FOR THE MANAGEMENT OF THE COMPANY, THE PRESIDENT (I) MAY BE ASSISTED BY ONE OR
SEVERAL GENERAL MANAGER(S) APPOINTED BY THE BOARD OF DIRECTORS (AS PART OF THE
RESERVED MATTERS) AND (II) SHALL BE ASSISTED BY AN EXECUTIVE COMMITTEE (COMITÉ
DE DIRECTION) COMPOSED OF THE MAIN OFFICERS OF THE JV COMPANY.


(B)          THE PRESIDENT AND, AS THE CASE MAY BE, THE GENERAL MANAGER(S) SHALL
HAVE THE BROADEST POWERS TO REPRESENT THE JV COMPANY VIS-À-VIS THIRD PARTIES. AS
AN INTERNAL RULE, THEY SHALL BE INSTRUCTED AND WILL UNDERTAKE VIS-À-VIS THE JV
COMPANY AND THE PARTIES TO OBTAIN THE PRIOR APPROVAL OF:


(X)       THE BOARD OF DIRECTORS FOR ANY RESERVED MATTERS;


(Y)      THE BOARD OF DIRECTORS FOR ANY CAPITAL EXPENDITURES AND/OR OPERATING
EXPENSES LISTED IN SCHEDULE 14.5(B) HERETO AND WHICH ARE, INDIVIDUALLY OR
ANNUALLY (PER TYPE OF EXPENDITURE OR EXPENSE AS LISTED IN SAID SCHEDULE), OF A
VALUE OR COST OF MORE THAN A GIVEN THRESHOLD TO BE DECIDED UPON EACH YEAR, AT
THE TIME OF THE APPROVAL OF THE ANNUAL ACCOUNTS, BY THE BOARD OF DIRECTORS AS A
RESERVED MATTER (THE “THRESHOLD”); AND

42

--------------------------------------------------------------------------------

 


 

 

 

 


(Z)       ONE MEMBER OF THE BOARD OF DIRECTORS APPOINTED BY THE MAJORITY
SHAREHOLDER (INITIALLY MR. ERIC PRADES) AND ONE MEMBER OF THE BOARD OF DIRECTORS
APPOINTED BY THE SECOND LARGEST SHAREHOLDER (INITIALLY MR. ANDY MARSH) FOR ANY
AGREEMENT TO BE ENTERED INTO WITH A CUSTOMER OF AN AGGREGATE VALUE PER AGREEMENT
(INCLUDING UNDERLYING LIABILITY COMMITMENTS OF THE JV COMPANY) EXCEEDING EUR
3,000,000, AS WELL AS ANY PURCHASE ORDER RELATING THERETO. 


(C)           THE PARTIES AGREE THAT THE THRESHOLD, FOR THE PERIOD EXPIRING ON
THE DATE OF APPROVAL OF THE ACCOUNTS OF THE JV COMPANY FOR FISCAL YEAR 2012,
SHALL BE EQUAL TO EUR 500,000 (FIVE HUNDRED THOUSAND EUROS).


14.6.      DEADLOCK

 

In the event (i) the members of the Board of Directors and/or the Shareholders
of the JV Company are unable to agree on one or more of the Reserved Matter
decisions listed in Schedule 14.5(b) and the matters requiring a two-third or
unanimous vote at the shareholders meeting during at least three Board of
Directors meetings or two shareholders general meetings, as the case may be, and
(ii) in the reasonable opinion of any of the JV Company Shareholders, such
failure to agree thereon prevents the JV Company from continuing to efficiently
operate, the Shareholders of the JV Company agree to come together as soon as
reasonably possible and make their reasonable efforts, acting in good faith, to
agree on a solution to such a deadlock situation.

 


14.7.      INFORMATION REPORT

 

14.7.1     In addition to the rights granted to them by Requirements of Law, the
Board of Directors shall procure that each Shareholder of the JV Company shall
be provided with the following information including but not limited to:

 


(A)          MONTHLY INFORMATION REPORTS PROVIDING INFORMATION ON THE MANAGEMENT
AND OPERATIONS OF THE JV COMPANY, INCLUDING WITHOUT LIMITATION FINANCIAL (P&L OF
THE MONTH, CASH AND DEBT SITUATION AT MONTH END AND FORECAST ON THE FOLLOWING
MONTH), HEADCOUNT, TECHNICAL AND COMMERCIAL INFORMATION, TOGETHER WITH COMMENTS
MADE BY THE MANAGEMENT ON THE ABOVE, AS WELL AS ANY INFORMATION THAT HAS OR WILL
HAVE (EVEN SUBJECT TO THE COMPLETION OF CERTAIN CONDITIONS) A MATERIAL NEGATIVE
IMPACT ON THE JV COMPANY, ITS SITUATION OR PERSPECTIVES OR THE PERFORMANCE OF
ITS BUDGET OR BUSINESS PLAN;


(B)         QUARTERLY INFORMATION REPORT PROVIDING INFORMATION ON SALES BY
PRODUCTS AND VARIANCE ANALYSIS;


(C)          BI-ANNUAL INFORMATION REPORT PROVIDING A PRO-FORMA BALANCE SHEET
AND CASH FLOW ANALYSIS, WORKING CAPITAL ANALYSIS;


(D)          IN ADDITION TO THE ANNUAL INFORMATION PROVIDED TO SHAREHOLDERS OF A
FRENCH SOCIÉTÉ ANONYME, AN ANNUAL INFORMATION REPORT PROVIDING INFORMATION ON
THE SUBSEQUENT YEAR OBJECTIVES IN TERMS OF P&L, BALANCE SHEET, WORKING CAPITAL
REQUIREMENTS, CASH FLOW, CAPEX REQUIREMENTS,  HEADCOUNT AND DEBT SITUATION. THIS
YEARLY TARGET SHALL BE UPDATED 5 TIMES IN THE YEAR WITHIN REFORECAST PROCESS.


THE PARTIES ACKNOWLEDGE THAT TIME IS OF ESSENCE FOR THE PROVISION OF SUCH
INFORMATION.

43

--------------------------------------------------------------------------------




14.7.2     In addition, Parties holding at least 20% of the JV Company's share
capital will be entitled to examine the books, accounts, registers, information
or data relating to the JV Company and/or its subsidiaries (including, but not
limited to, information regarding the JV Company's officers and staff and
intellectual property), be given access to the facilities of the JV Company
during regular business hours, upon reasonable notice, at any time, and to
appoint not more than two times in one calendar year for such purpose a firm of
accountants or other auditors or experts nominated by the concerned Party. The
expenses incurred in this respect shall be paid in full by the relevant Party,
unless such audit reveals any material discrepancy between the information
provided by the JV Company to the concerned Party and the information collected
during such audit, in which case the costs of such audit shall be borne by the
JV Company. In any case, the JV Company shall be provided with a copy of each
report established in such a context by the appointed firm of accountants,
auditors or experts.

 

 


ARTICLE XV


FINANCING

 


15.1.      DEBT FINANCING. SUBJECT TO SECTION 15.2 BELOW, THE PARTIES AGREE
THAT, IF THE JV COMPANY NEEDS TO RAISE DEBT FROM A THIRD PARTY, THE PARTIES
SHALL NOT INTERVENE IN THE FINANCING AS A GUARANTOR. IF THE JV COMPANY IS UNABLE
TO RAISE THE FUNDS WHICH ARE REQUIRED TO IMPLEMENT THE PROJECT, AND ONLY TO THAT
EXTEND, THEN ONE OF THE PARTIES MAY AGREE (BUT SHALL HAVE NO OBLIGATION) TO GIVE
SOME FORM OF GUARANTEE TO THE LENDER OF THE JV COMPANY UNTIL THE JV COMPANY IS
ABLE TO SERVICE ITS DEBT THROUGH ITS OWN GENERATED CASH FLOW. IN CASE OF
EXERCISE OF ANY OF THE CALL OR PUT OPTIONS, AND SHOULD ANY SUCH GUARANTEE HAVE
BEEN GRANTED BY THE SELLING PARTY, THE ACQUIRING PARTY SHALL SUBSTITUTE ANY
EQUIVALENT GUARANTEE TO THE LENDER’S SATISFACTION AS PROVIDED HEREIN.

 


15.2.      WORKING CAPITAL REQUIREMENTS. WITHOUT PREJUDICE TO THE OBLIGATIONS OF
AXANE UNDER SECTION 3.1, THE PARTIES AGREE THAT WORKING CAPITAL REQUIREMENTS OF
THE JV COMPANY MAY BE FINANCED BY DEBT SUBJECT TO SECTION 15.1 AND/OR AS LONG AS
AXANE CONTROLS THE JV COMPANY, AT AXANE’S OPTION, BY PARTICIPATION OF THE JV
COMPANY TO THE “CASH POOLING” PROGRAM OF THE AIR LIQUIDE GROUP.

 


15.3       FUTURE CAPITAL CONTRIBUTION. UNLESS OTHERWISE AGREED, NO CAPITAL
INCREASE SHALL BE IMPLEMENTED BY THE JV COMPANY UNTIL THE FULL PAYMENT OF THE
AXANE CONTRIBUTION.  ANY FUTURE CAPITAL CONTRIBUTION TO THE JV COMPANY SHALL BE
DECIDED UPON AS A RESERVED MATTER AND IN ACCORDANCE WITH THE PROVISIONS OF THE
ARTICLES OF ASSOCIATION.


 


FOR THE AVOIDANCE OF DOUBT, THE PARTIES SHALL HAVE NO OBLIGATION TO PARTICIPATE
TO ANY ADDITIONAL CAPITAL CONTRIBUTION TO THE JV COMPANY (OTHER THAN
RESPECTIVELY THE AXANE CONTRIBUTION AND THE PLUG POWER CONTRIBUTION). THE
PARTIES MAY OFFER TO PARTICIPATE TO ANY ADDITIONAL CAPITAL CONTRIBUTION THROUGH
THE SET-OFF WITH THE REMUNERATION OF SERVICES PROVIDED BY THEM TO THE JV COMPANY
UNDER THE ANCILLARY AGREEMENTS AND/OR, IN PARTICULAR AS CONCERNS PLUG POWER,
THROUGH AN ADDITIONAL CONTRIBUTION IN KIND OF INTELLECTUAL PROPERTY RIGHTS WHICH
ARE NOT LICENSED TO THE JV COMPANY UNDER THE LICENSE AGREEMENT.


 


ARTICLE XVI


DIVIDENDS DISTRIBUTION

 

 


16.1.      UNLESS OTHERWISE AGREED (AS A RESERVED MATTER), THE PARTIES SHALL
CAUSE THE JV COMPANY TO DISTRIBUTE EACH FISCAL YEAR A MINIMUM OF 75% OF THE NET
RESULT OF THE JV COMPANY AS RESULTING FROM THE FINANCIAL STATEMENTS CERTIFIED BY
THE STATUTORY AUDITORS, SUBJECT TO THE FOLLOWING CONDITIONS:

 


(A)           ANY SUCH DISTRIBUTION SHALL COMPLY WITH THE APPLICABLE
REQUIREMENTS OF LAW;

 

 

44

--------------------------------------------------------------------------------

 


 

 

 

 

 


(B)          THE JV COMPANY SHALL FULFILL ITS FINANCIAL OBLIGATIONS WITH RESPECT
TO CONTRACTS OR AGREEMENTS ENTERED INTO WITH BANKING INSTITUTIONS OR OTHER
COMPANIES;


 


(C)          THE JV COMPANY SHALL RESERVE THE REQUIRED AMOUNT OF FREE CASH FLOWS
IN ORDER TO FUND ITS FUTURE DEVELOPMENT PURSUANT TO THE STEPS PROVIDED FOR IN
THE BUSINESS PLAN, TO MAINTAIN A STOCK OF “CAPITAL SPARE PARTS” NECESSARY TO
ENSURE MAINTENANCE AND REPLACEMENT OF CRITICAL EQUIPMENTS, AND TO RESERVE FOR
FUTURE WARRANTY AND CONTRACTUAL OBLIGATIONS;


 


(D)          THE DISTRIBUTION OF DIVIDEND BY THE JV COMPANY SHALL NOT RESULT IN
AN INCREASE OF THE EXISTING DEBTS OF THE JV COMPANY AT THE TIME WHEN THE
DIVIDENDS DISTRIBUTION IS BEING CONSIDERED; AND


 


(E)          THE CASH RESERVE OF THE JV COMPANY SHALL AFTER THE ENVISAGED
DISTRIBUTION EXCEED THE CURRENT FINANCIAL YEAR’S EXPECTED REIMBURSABLE
SUBSIDIES, PLUS ANY INTEREST ON WORKING CAPITAL THAT MAY BE DUE.

 


16.2.       NOTWITHSTANDING THE FOREGOING, THE PARTIES MAY AGREE ON A
DISCRETIONARY DISTRIBUTION OF DIVIDENDS AS A RESERVED MATTER.

 

 


ARTICLE XVII

EFFECTIVE DATE AND TERM

 

 


17.1.      THE PROVISIONS OF TITLE I OF THE AGREEMENT SHALL BE BINDING AND
EFFECTIVE ON THE PARTIES AS FROM THE DATE HEREOF.  THIS TITLE II SHALL BE
BINDING AND EFFECTIVE ON THE PARTIES AS OF THE CLOSING DATE.

 


17.2.      SUBJECT TO SECTIONS 19.2.3,  AND 10.2 AND SAVE IN CASE OF TRANSFER BY
ONE OF PARTIES OF ALL OF ITS JV COMPANY SHARES (IN WHICH CASE SAID PROVISIONS
SHALL, FOR THE PARTY HAVING  TRANSFERRED ITS JV COMPANY SHARES, TERMINATE ON THE
DATE OF TRANSFER OF THE RELEVANT JV COMPANY SHARES), THE PROVISIONS OF THIS
AGREEMENT SHALL APPLY FOR A TERM OF 15 YEARS AS FROM SAID CLOSING DATE (SAVE AS
OTHERWISE AGREED BETWEEN THE PARTIES).  IN THE EVENT AXANE AND PLUG POWER REMAIN
SHAREHOLDERS OF THE JV COMPANY AT THE END OF THE ABOVE 15 YEAR TERM, THE
PROVISIONS OF THIS AGREEMENT SHALL AUTOMATICALLY BE RENEWED FOR CONSECUTIVE
FIVE (5) YEAR TERMS (OR IF EARLIER, UNTIL THE DATE AXANE OR PLUG POWER, AS THE
CASE MAY BE, CEASE TO BE SHAREHOLDERS OF THE JV COMPANY).

 

 


ARTICLE XVII

 


INTELLECTUAL PROPERTY RIGHTS

 

 


18.1.      WITHOUT PREJUDICE TO THE TERMS OF THE LICENSE AGREEMENT AND, ANY
LICENSES GRANTED THEREUNDER, AND SUBJECT TO THE PROVISIONS OF THE SUPPLY AND
ENGINEERED SERVICES AGREEMENT AND ANY PERMITTED JOINT DEVELOPMENT AGREEMENTS
ENTERED INTO BY THE JV COMPANY IN COMPLIANCE WITH THE TERMS HEREIN, THE JV
COMPANY SHALL BE THE SOLE OWNER OF ALL TECHNOLOGY, DEVELOPMENT AND/OR
INTELLECTUAL PROPERTY RIGHTS CREATED OR DEVELOPED BY ITS EMPLOYEES, WHETHER
DIRECTLY OR INDIRECTLY (THE “JV COMPANY IP”).


 

45

 



--------------------------------------------------------------------------------

 



18.2.       ANY DECISIONS RELATED TO JOINT DEVELOPMENT AGREEMENTS RESULTING IN
INTELLECTUAL PROPERTY RIGHTS BEING JOINTLY OWNED WITH THIRD PARTIES AND FUNDING
PROGRAM AGREEMENTS INCLUDING INTELLECTUAL PROPERTY LIMITATIONS TO BE ENTERED BY
THE JV COMPANY SHALL BE CONSIDERED AS RESERVED MATTERS.

 

18.3.       In the case of the liquidation of the JV Company, and as part of the
liquidation process, the Parties shall agree on whether (i) the ownership rights
to the JV Company IP shall be transferred to both Plug Power and Axane, who
shall become of co-owners of such JV Company IP or (i) the ownership rights to
the JV Company IP shall be transferred to either Plug Power or Axane with a
royalty free, non terminable, worldwide license being granted thereon to the
other Party. 

 


ARTICLE XIX


GENERAL PROVISIONS


 


19.1.      NO PUBLIC ANNOUNCEMENT.  NEITHER PARTY SHALL, WITHOUT THE APPROVAL OF
THE OTHER PARTIES, MAKE ANY PRESS RELEASE OR OTHER PUBLIC ANNOUNCEMENT
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT AS AND TO THE
EXTENT THAT ANY SUCH PARTY SHALL BE SO OBLIGATED BY LAW, IN WHICH CASE THE OTHER
PARTIES SHALL BE ADVISED AND THE PARTIES SHALL USE THEIR BEST EFFORTS TO CAUSE A
MUTUALLY AGREEABLE RELEASE OR ANNOUNCEMENT TO BE ISSUED; PROVIDED, HOWEVER, THAT
THE FOREGOING SHALL NOT PRECLUDE COMMUNICATIONS OR DISCLOSURES NECESSARY TO
IMPLEMENT THE PROVISIONS OF THIS AGREEMENT OR TO COMPLY WITH THE RULES OF ANY
STOCK EXCHANGE.

 


19.2.       CONFIDENTIALITY

 


19.2.1     CONFIDENTIAL INFORMATION. 

 

This Agreement will not be disclosed and will be kept confidential by each
Party, except (i) for such disclosures to which the other Party has provided its
prior written consent and (ii) that all or any portion of this Agreement may be
disclosed by either Party to the extent required by law, including but not
limited to the rules and regulations of the United States Securities and
Exchange Commission and/or the French AMF, and/or to the extent required by Oseo
Innovation.


 

Each Party undertakes to keep confidential the terms and provisions of this
Agreement, as well as any information:


 


(A)          WHICH IT HAS ACQUIRED OR WILL ACQUIRE FROM THE OTHER PARTY AND/OR
FROM THE JV COMPANY (WHETHER BEFORE OR AFTER THE DATE OF THIS AGREEMENT) IN
RELATION TO THE CUSTOMERS, BUSINESS OR ASSETS OF THE OTHER PARTY AND/OR THE JV
COMPANY;


(B)          WHICH IT HAS ACQUIRED OR WILL ACQUIRE IN RELATION TO THE CUSTOMERS,
BUSINESS OR ASSETS OF THE OTHER PARTY AND/OR THE JV COMPANY AS A RESULT OF THE
NEGOTIATIONS OF THIS AGREEMENT AND/OR IN THEIR CAPACITY AS A SHAREHOLDER OR
MEMBER OF THE BOARD OF DIRECTORS OF THE JV COMPANY;


(COLLECTIVELY THE “CONFIDENTIAL INFORMATION”).

Neither Party shall use for its own business purposes or disclose to any Third
Party such Confidential Information without the consent of the other Party.

46

--------------------------------------------------------------------------------

 


 

 

 

 


19.2.2     EXCEPTIONS.  THE ABOVE CONFIDENTIALITY OBLIGATION SHALL NOT APPLY TO:

 


(A)          INFORMATION WHICH IS INDEPENDENTLY DEVELOPED BY A PARTY OR VALIDLY
ACQUIRED FROM A THIRD PARTY;


(B)          INFORMATION WHICH IS KNOWN BY THE RECEIVING PARTY PRIOR TO THE
DISCLOSURE BY THE DISCLOSING PARTY;


(C)          THE DISCLOSURE OF CONFIDENTIAL INFORMATION TO THE EXTENT REQUIRED
BY REQUIREMENTS OF LAW OR ANY STOCK EXCHANGE REGULATION;


(D)          THE DISCLOSURE OF INFORMATION TO ANY TAX AUTHORITY TO THE EXTENT
REASONABLY REQUIRED FOR THE PURPOSES OF THE TAX AFFAIRS OF THE PARTY CONCERNED;


(E)          THE DISCLOSURE, TO A PARTY’S PROFESSIONAL ADVISERS, OF INFORMATION
REASONABLY REQUIRED TO BE DISCLOSED FOR A PURPOSE REASONABLY INCIDENTAL TO THIS
AGREEMENT; AND


(F)           INFORMATION WHICH FALLS WITHIN THE PUBLIC DOMAIN (OTHERWISE THAN
AS A RESULT OF A BREACH HEREUNDER).


19.2.3    SURVIVAL AFTER TERMINATION. THE PROVISIONS OF THIS SECTION 19.2 SHALL
SURVIVE THE TERMINATION OF THE AGREEMENT FOR A PERIOD OF TEN (10) YEARS.

 


19.3.      NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR DELIVERED (A) WHEN
DELIVERED PERSONALLY, (B) IF TRANSMITTED BY FACSIMILE OR E-MAIL WHEN
CONFIRMATION OF TRANSMISSION IS RECEIVED BY THE SENDING PARTY, SUCH FACSIMILE OR
E-MAIL TO BE CONFIRMED BY REGISTERED MAIL OR REPUTABLE OVERNIGHT COURIER, (C) IF
SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
ON THE FIFTH (5TH) DAY AFTER MAILING OR (D) IF SENT BY REPUTABLE OVERNIGHT
COURIER, ON THE FIFTH (5TH) DAY AFTER MAILING; AND SHALL BE ADDRESSED TO THE
PARTIES AS FOLLOWS:

 

 

47

--------------------------------------------------------------------------------

 


 

 

 

 

 

If to Axane, to:

 

Mr. Hervé Mennrath

Axane

2, rue de Clémencière

38360 Sassenage, France

 

herve.mennrath@airliquide.com

Fax: 00.33.4.76.43.60.28

Attention: Directeur Général

 

Cc : Direction des Affaires Juridiques

75 quai d’Orsay

75007 Paris, France

Fax : 33.1.40.62.51.75

laurent.blamoutier@airliquide.com

 

If to Plug Power, to:

 

 

Mr. Gerard L. Conway, Jr.

General Counsel

Plug Power Inc.

968 Albany Shaker Road

Latham, New York 12110

 

 

gerard_conway@plugpower.com

 

Fax: 1.518.782.78.84

 

or to such other address as such Party may indicate by a notice delivered to the
other Parties five (5) days in advance. 


19.4.       LANGUAGE

 

The official and original version of this Agreement and the Ancillary Agreements
shall be in the English language and shall prevail over any non-English version
thereof.  The Parties agree that the language used between them and with the JV
Company will be the English language, including for all notifications, reporting
and corporate secretarial documents, provided that French translations will be
established at the JV Company's costs for the purpose of filing and notification
to French administrations.  The English version of any such documents, including
the Articles of Association, shall prevail between the Parties over any
non-English version thereof.

 


19.5.      ASSIGNMENT; SUCCESSORS AND ASSIGNS; NO THIRD PARTY BENEFICIARIES

 


(A)          THE RIGHTS, INTERESTS OR OBLIGATIONS OF ANY OF THE PARTIES UNDER
THIS AGREEMENT, SHALL NOT BE ASSIGNABLE OR TRANSFERABLE, IN WHOLE OR IN PART,
PRIOR TO OR AFTER THE CLOSING DATE WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF
THE OTHER PARTY, UNLESS ASSIGNED OR TRANSFERRED TO OR SUBSTITUTED BY A PARTY TO
ONE OR SEVERAL OF ITS AFFILIATES IN ACCORDANCE WITH SECTION 11.2.1 AFTER THE
CLOSING DATE.


(B)          THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES AND THEIR RESPECTIVE AND PERMITTED SUCCESSORS AND ASSIGNS.  NOTHING
IN THIS AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO
CONFER UPON ANY PERSON OTHER THAN THE PARTIES AND SUCCESSORS AND ASSIGNS
PERMITTED BY THIS SECTION 19.5 ANY RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(C)          EACH OF THE PARTIES RECOGNIZES AND ACKNOWLEDGES THAT IN CONNECTION
WITH THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND EVERY ASPECT THEREOF,
INCLUDING THE JV COMPANY AND THE JOINT VENTURE CONTEMPLATED BY THIS AGREEMENT,
EACH PARTY IS EXPRESSLY RELYING ON THE PARTICULAR SKILLS AND PERFORMANCE BY TO
BE MADE AVAILABLE TO THE JV COMPANY AND TO SUCH PARTY BY THE OTHER PARTY, THAT
SUCH RELIANCE IS UNIQUE AND IRREPLACEABLE, THAT EACH PARTY WOULD BE THEREFORE
SUFFER IRREPARABLE HARM IF THE RIGHTS, INTERESTS OR OBLIGATIONS OF THE OTHER
PARTY, OR THE JV COMPANY SHARES, WERE ASSIGNED OR TRANSFERRED, AND THAT
ACCORDINGLY IN THIS RESPECT THIS AGREEMENT AND THE ANCILLARY AGREEMENTS ARE IN
THE NATURE OF PERSONAL SERVICES CONTRACT AND NEITHER THEY, NOR THE JV COMPANY
SHARES, NOR ANY RIGHTS OR OBLIGATIONS OF THE PARTIES, ARE ASSIGNABLE EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT.  THE PARTIES FURTHER RECOGNIZE AND
ACKNOWLEDGE THAT COMPENSATORY REMEDIES UNDER LAW MAY NOT BE ADEQUATE WITH
RESPECT TO A BREACH OF THE FOREGOING PROHIBITION ON THE TRANSFER OF SUCH RIGHTS,
INTERESTS OR OBLIGATIONS.  ACCORDINGLY, IT IS THE INTENTION OF THE PARTIES THAT
SUCH PROHIBITION AND THE LOCK-UP, PREEMPTIVE, OPTION, PUT, CHANGE OF CONTROL,
GOVERNANCE, RESERVED MATTERS, INFORMATION AND OTHER RIGHTS AFFORDED UNDER THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS BE SPECIFICALLY ENFORCED IN EVERY
RESPECT. 


19.6.      AMENDMENTS.  THIS AGREEMENT SHALL NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF EACH OF THE PARTIES.

 

48

--------------------------------------------------------------------------------

 



19.7.      EXTENSION; WAIVERS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE FAILURE
OR DELAY OF ANY PARTY TO ASSERT OR ENFORCE AT ANY TIME ANY PROVISION OF, OR ANY
OF ITS RIGHTS UNDER, THIS AGREEMENT SHALL NOT BE CONSTRUED TO BE A WAIVER OF
SUCH PROVISION, NOR IN ANY WAY TO AFFECT THE VALIDITY OF THIS AGREEMENT OR ANY
PART HEREOF OR THE RIGHT OF ANY PARTY THEREAFTER TO ENFORCE EACH AND EVERY SUCH
PROVISION.  NO WAIVER OF ANY BREACH OF THIS AGREEMENT SHALL BE HELD TO
CONSTITUTE A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH.

 


19.8.      EXPENSES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH PARTY SHALL PAY
ITS COSTS AND EXPENSES INCIDENT TO THE NEGOTIATION AND PREPARATION OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, INCLUDING THE FEES, EXPENSES AND
DISBURSEMENTS OF ITS COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND INVESTMENT
BANKERS.

 


19.9.      SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
AGREEMENT SHALL, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE
IN ANY RESPECT, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT, BUT ONLY TO
THE EXTENT, OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINDER OF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION
OR PROVISIONS OR ANY OTHER PROVISIONS HEREOF, UNLESS SUCH A CONSTRUCTION WOULD
BE UNREASONABLE.

 


19.10.    EXECUTION IN COUNTERPARTS.  THIS AGREEMENT SHALL BE EXECUTED IN THREE
(3) COUNTERPARTS.

 


19.11.    GOVERNING LAW.  THIS AGREEMENT, AS WELL AS SAVE AS OTHERWISE PROVIDED,
ALL OTHER AGREEMENTS TO BE ENTERED INTO BETWEEN THE PARTIES AND THE JV COMPANY
IN RELATION TO THE JV COMPANY, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF FRANCE.

 


19.12.    JURISDICTION

 

(a)           The Parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between
executives who have authority to settle the controversy. Each Party may give to
the other written notice of any dispute not resolved in the normal course of
business.  Within thirty (30) days after delivery of such notice, the receiving
Party shall submit to the other a written response.  The notice and the response
shall include a statement of each Party’s position, a summary of arguments
supporting that position and the name and title of the executive who will
represent that Party and of any other Person who will accompany the executive. 
Within thirty (30) days after delivery of the disputing Party’s notice, the
executives of both Parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to attempt to resolve
the dispute.  All negotiations pursuant to this Section 19.12 are confidential
and shall be treated as aimed exclusively at finding a compromise and an
amicable solution, but without this being regarded as an admission of liability
of whatsoever nature. If the dispute cannot be settled through negotiation
within thirty (30) days of the initial meeting of the executives provided for
above, then Section 19.12(b) applies.


(B)          ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
RESULTING THEREFROM THAT HAS NOT BEEN RESOLVED PURSUANT TO SECTION 19.12 (A)
SHALL BE FINALLY SETTLED BY BINDING AND FINAL ARBITRATION IN ACCORDANCE WITH THE
RULES OF THE ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE (ICC) BY THREE
(3) ARBITRATORS, ONE ARBITRATOR BEING APPOINTED BY PLUG POWER, ANOTHER BY AXANE
AND THE THIRD BEING APPOINTED BY THE ICC.  THE PLACE OF ARBITRATION SHALL BE
GENEVA (SWITZERLAND) AND THE ARBITRAL PROCEDURE SHALL BE CONDUCTED IN THE
ENGLISH LANGUAGE.


(C)          NOTHING CONTAINED IN THIS SECTION 19.12 SHALL PREVENT THE PARTIES
FROM SETTLING ANY DISPUTE BY MUTUAL AGREEMENT AT ANY TIME.

49

--------------------------------------------------------------------------------

 



19.13.    ENTIRE AGREEMENT.  THIS AGREEMENT AND THE DOCUMENTS DELIVERED PURSUANT
HERETO CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH REGARD TO THE
SUBJECT MATTER CONTAINED IN THIS AGREEMENT OR THE DOCUMENTS SO DELIVERED, AND
SUPERSEDE ALL PRIOR AGREEMENTS, NEGOTIATIONS, DISCUSSIONS, REPRESENTATIONS,
WARRANTIES, UNDERSTANDINGS OR LETTERS OF INTENT BETWEEN OR AMONG ANY OF THE
PARTIES.

 

 

 

In Paris,

 

 

 

On January 29, 2012,

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mr. Hervé Mennrath                 

/s/ Mr. Andy Marsh                 Mr. Hervé Mennrath  Mr. Andy Marsh

Axane     

Plug Power Inc.

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

/s/ Mr. Eric Prades                  

  Mr. Eric Prades  

Air Liquide Production

 

 

50

--------------------------------------------------------------------------------

 

 